UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OSEP QA 21-06

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA:
Desarrollo e Implementación de Programas de Educación Individualizada en el Entorno
Menos Restrictivo conforme a la Ley de Educación para Personas con Discapacidades
30 de septiembre de 2021
La Oficina de Educación Especial y Servicios de Rehabilitación (OSERS) del Departamento de
Educación de EE.UU. (el Departamento) ha recibido solicitudes de un grupo diverso de partes
interesadas que solicitan que el Departamento publique nuevos documentos de orientación que
interpreten los requisitos de la Ley de Educación para Personas con Discapacidades (IDEA)
teniendo en cuenta la gran cantidad de desafíos planteados por la pandemia de COVID-19 y a
medida que más escuelas y programas están regresando a los servicios presenciales. Los temas
incluyen el cumplimiento de los plazos, cómo garantizar la implementación de los
procedimientos de evaluación inicial y reevaluación, cómo determinar la elegibilidad para la
educación especial y los servicios relacionados, y cómo proporcionar la gama completa de
servicios de educación especial y servicios relacionados que los niños con discapacidades
necesitan para recibir una educación pública gratuita y apropiada (FAPE).1 Además, las partes
interesadas han preguntado sobre las implicaciones de las demoras en las evaluaciones y los
servicios de intervención temprana para bebés y niños pequeños con discapacidades y sus
familias prestados según la Parte C de la Ley IDEA.2 El objetivo de los documentos de
orientación de IDEA de la Hoja de ruta para el regreso a la escuela,3 que se enfocan en las
iniciativas para la reapertura de las escuelas, es apoyar la implementación completa de los
requisitos de la Ley IDEA. Los documentos también sirven para aclarar que,
independientemente de la pandemia de COVID-19 o el modo de instrucción, los niños con
discapacidades tienen derecho a una educación pública gratuita y apropiada, y los bebés y
niños pequeños con discapacidades y sus familias tienen derecho a servicios adecuados
conforme a la Parte C de la Ley IDEA.

1

Educación pública gratuita y apropiada o FAPE significa educación especial y servicios relacionados que (1) se proporcionan con fondos
públicos, bajo supervisión del gobierno y sin cargo; (2) cumplen con los estándares de la agencia de educación estatal (SEA), incluidos los
requisitos de la Ley IDEA; (3) incluyen una educación inicial, primaria o secundaria apropiada en el estado involucrado; y (4) se proporcionan
de conformidad con un programa de educación individualizado que cumple con los requisitos del 34 CFR § 300.320 a § 300.324 del Código de
Regulaciones Federales (CFR). 34 CFR § 300.17.
2
Próximamente se proporcionarán documentos de orientación adicionales, incluidos los requisitos de la Parte C de la Ley IDEA.
3
Aparte de los requisitos legales y reglamentarios incluidos en este documento de preguntas y respuestas, el contenido de esta guía no tiene fuerza
ni vigencia de ley y no genera obligaciones para el público. Este documento tiene como único objetivo brindar claridad al público con respecto a
los requisitos existentes según la ley o las políticas de la agencia. Las preguntas y respuestas incluidas en este documento no tienen por objetivo
reemplazar el estudio cuidadoso de la Ley IDEA y sus regulaciones de implementación. La Ley IDEA, sus regulaciones de implementación y
otros documentos importantes relacionados con esta ley y sus regulaciones se encuentran en https://sites.ed.gov/idea/.
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

2

El Departamento reconoce que algunos padres pueden tener inquietudes específicas de salud y
seguridad con respecto a enviar a sus hijos nuevamente a la instrucción presencial debido al
riesgo de salud para el estudiante, la familia inmediata del estudiante y otros miembros del
hogar, incluso cuando los padres también están preocupados por la pérdida de oportunidades
educativas, sociales y emocionales de su hijo que acompañan al aprendizaje presencial.4 Por lo
tanto, reabrir las escuelas de manera segura es de suma importancia. Las agencias educativas
estatales (SEA) y las agencias educativas locales (LEA)5 deben implementar estrategias de
prevención de distintos niveles que incluyan la promoción de la vacunación y el uso universal y
correcto de mascarillas en las escuelas. Los Centros para el Control y la Prevención de
Enfermedades (los CDC) recomiendan que todas las personas en las escuelas, desde jardín de
infantes a 12. ° grado, usen una mascarilla en espacios interiores, incluidos los maestros, el
personal, los estudiantes y los visitantes, independientemente del estado de vacunación.6

ÍNDICE
Introducción .............................................................................................................................. 4
A.
Garantía de que los IEP se Encuentren Vigentes al Comienzo del Año Escolar .......... 6
B.
Convocatoria del Equipo del IEP ................................................................................ 11
C.
Consideración de Factores Especiales ........................................................................ 15
• Consideración de las necesidades de asistencia tecnológica de un niño con una
discapacidad ................................................................................................................ 15
• Abordaje de las necesidades sociales, emocionales, del comportamiento y de salud
mental de los niños con discapacidades ...................................................................... 18
• Abordaje de las necesidades de salud relacionadas con la escuela de los niños
discapacitados que sufren afecciones médicas subyacentes ....................................... 22
D.
Determinación de Metas Anuales Mensurables Apropiadas y Consideración de las
Necesidades de Servicios Compensatorios del Niño .................................................. 28
E.
Determinaciones con Respecto a los Servicios de Año Escolar Extendido (ESY) .... 37
F.
Consideración de los Servicios de Transición Secundarios ........................................ 39
4

Manual de COVID-19 Volumen 1: Estrategias para la reapertura segura de las escuelas primarias y secundarias.
Para que este documento sea más fácil de leer, el Departamento ha utilizado el término “LEA” en lugar de “agencia pública”. Las agencias
públicas se definen en el 34 CFR § 300.33 e incluyen a las SEA, las LEA, las agencias de servicios educativos (ESA), las escuelas autónomas
públicas sin fines de lucro que de otra manera no están incluidas como LEA o ESA y no son una escuela de una LEA o ESA, y cualquier otra
subdivisión política del estado responsable de proporcionar educación a los niños con discapacidades.
6
Según las leyes federales relacionadas con la discapacidad, se pueden hacer excepciones de forma individual para una persona que no puede usar
una mascarilla, o no puede usarla de manera segura, debido a una discapacidad según lo define la Ley de Estadounidenses con Discapacidades
(ADA), Título 42 12101 y sig. del Código de EE.UU. (USC). Consulte el documento Guidance for COVID-19 Prevention in K-12 Schools (Guía
para la prevención de COVID-19 en escuelas de jardín de infantes a 12º grado) de los CDC, https://www.cdc.gov/coronavirus/2019ncov/community/schools-childcare/k-12-guidance.html; consulte también el Manual de COVID-19 Volumen 1: Estrategias para la reapertura
segura de las escuelas primarias y secundarias, https://www2.ed.gov/documents/coronavirus/es/reopening.pdf.
5

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

G.
H.

3

Toma de Decisiones de Colocación Educativa ........................................................... 42
Resolución de Desacuerdos en Cuanto al Programa Educativo de un Niño ............... 45

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

INTRODUCCIÓN
El Departamento ha asumido el compromiso de garantizar que los niños con discapacidades
reciban los servicios y apoyos a los que tienen derecho según la Ley IDEA para que tengan
experiencias educativas satisfactorias. Durante más de un año, los educadores de todo el país
han proporcionado servicios y apoyo a niños con discapacidades de maneras nunca anticipadas
antes de la pandemia de COVID-19. El Departamento reconoce que las SEA y las LEA han
trabajado arduamente para satisfacer las necesidades de los niños y prestar los servicios
requeridos, a pesar de las dificultades educativas sin precedentes y otros desafíos resultantes de
la pandemia.7 Incluso con estos esfuerzos, algunos niños con discapacidades no pudieron recibir
los servicios adecuados para abordar sus necesidades de modo que pudieran avanzar hacia el
logro de las metas funcionales y académicas incluidas en sus programas de educación
individualizados (individualized education programs, IEP).
Por lo tanto, el Departamento repite y enfatiza que, a pesar de los desafíos asociados con la
pandemia de COVID-19, las familias y los niños conservaron su derecho a recibir los servicios
apropiados conforme a la Ley IDEA. 34 CFR § 300.101. En este documento, el Departamento
destaca ciertos requisitos de la Ley IDEA relacionados con el desarrollo y la implementación de
los IEP y otros datos que las SEA, las LEA, los maestros de educación regular y especial, los
proveedores de servicios relacionados y los padres deben considerar.
Los padres que deseen solicitar apoyo adicional para comprender los requisitos de la Ley IDEA
pueden ponerse en contacto con sus centros de información y capacitación para padres (parent
training and information, PTI) regionales locales para obtener asistencia directa y derivaciones a
otras organizaciones y para adquirir habilidades para participar de manera eficaz en la educación
y el desarrollo de sus hijos. Hay más de 100 PTI y centros comunitarios de recursos para padres
en los Estados Unidos y sus territorios que brindan capacitación, recursos y apoyo sobre una
amplia variedad de temas. Los padres pueden encontrar el PTI correspondiente a su área en
https://www.parentcenterhub.org/find-your-center/.8
Si bien está más allá del alcance de este documento, a los beneficiarios de asistencia financiera
federal del Departamento (por ejemplo, las agencias públicas que reciben fondos de la Ley
IDEA) se les recuerda su obligación de cumplir con la Sección 504,9 que prohíbe la
7

Los estados han informado que estas dificultades incluyen desafíos para proporcionar los equipos y la tecnología (incluido el acceso a Wi-Fi)
necesarios para que los niños participen en el aprendizaje virtual; tener el personal adecuado para proporcionar intervención temprana, educación
especial y servicios relacionados debido a enfermedades relacionadas con COVID y la preocupación de los empleados por su seguridad y la
seguridad de sus familias; y tomar las precauciones de salud y seguridad necesarias para que las instituciones públicas vuelvan a abrir sus
puertas.
8
Este documento incluye ejemplos de recursos que se proporcionan para la comodidad del usuario. La inclusión de estos recursos no pretende
determinar su importancia, ni respaldar las opiniones expresadas o los productos o servicios ofrecidos por estas entidades. Estos recursos pueden
incluir materiales que contienen las opiniones y recomendaciones de varios expertos en la materia, así como enlaces de hipertexto, direcciones de
contacto y sitios web para información creada y mantenida por otras organizaciones públicas y privadas. Las opiniones expresadas en cualquiera
de estos materiales no reflejan necesariamente las opiniones o políticas del Departamento. El Departamento no controla ni garantiza la precisión,
pertinencia, actualidad o integridad de la información externa incluida en los materiales que pudieran proporcionar estos recursos.
9
Los niños con discapacidades también tienen derechos en virtud de dos leyes de derechos civiles que prohíben la discriminación por motivos de
discapacidad: la Sección 504 de la Ley de Rehabilitación de 1973, Título 29 del USC § 794; 34 CFR, Parte 104 (Sección 504) y el Título II de la
Ley de Estadounidenses con Discapacidades (ADA), Título 42 §§ 12131-12134 del USC; 28 CFR, Parte 35 (Título II). La Sección 504 prohíbe

4

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

discriminación por motivos de discapacidad.10 Por ejemplo, al proporcionar cualquier ayuda,
beneficio o servicio, un beneficiario no puede, directamente o mediante un contrato, licencia u
otros arreglos, negarle a un estudiante con una discapacidad la igualdad de oportunidades para
participar o beneficiarse de la ayuda, beneficio o servicio. 34 CFR § 104.4(b)(1). Esto es
especialmente relevante cuando los estados o distritos escolares, como resultado de la pandemia,
ponen a disposición de todos los estudiantes programas o servicios educativos adicionales, y
opciones para recibir instrucción o participar en programas.

la discriminación por discapacidad por parte de los beneficiarios de asistencia financiera federal, como las SEA y las LEA. El Título II prohíbe la
discriminación por parte de entidades públicas, incluidas las SEA y las LEA, independientemente de la recepción de asistencia financiera federal.
La Oficina para Derechos Civiles (OCR) del Departamento de Educación de EE.UU. se encarga de hacer cumplir la Sección 504 en las escuelas
primarias y secundarias públicas. Además, en este contexto, la OCR se encarga, junto con el Departamento de Justicia de EE.UU. (DOJ), del
cumplimiento del Título II. El DOJ es responsable de interpretar y proporcionar asistencia técnica sobre los requisitos del Título II. Puede
encontrar más información sobre estas leyes en: www.ed.gov/ocr and www.ada.gov.
10
Consulte Questions and Answers on Civil Rights and School Reopening in the COVID-19 Environment (Preguntas y respuestas sobre los
derechos civiles y la reapertura de las escuelas en el entorno de la COVID-19) https://www2.ed.gov/about/offices/list/ocr/docs/qa-reopening202105.pdf.

5

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

A.

GARANTÍA DE QUE LOS IEP SE ENCUENTREN VIGENTES AL COMIENZO DEL AÑO
ESCOLAR

La piedra angular de IDEA es el derecho de cada niño elegible con una discapacidad a recibir
una educación pública gratuita y apropiada que enfatiza la educación especial y los servicios
relacionados diseñados para satisfacer las necesidades únicas del niño y que lo prepara para la
educación superior, el empleo y la vida independiente. Conforme a la Ley IDEA, el vehículo
para proporcionar una educación pública gratuita y apropiada es un IEP desarrollado de
manera adecuada sobre la base de las necesidades individuales del niño. Un IEP debe incluir
los niveles actuales de rendimiento académico y desempeño funcional del niño, y el impacto de
la discapacidad del niño en su participación y progreso en el plan de estudios de educación
general. Las metas del IEP deben estar alineadas con los estándares de contenido de nivel de
grado para todos los niños con discapacidades.11 El IEP del niño debe desarrollarse, revisarse
y modificarse de acuerdo con los requisitos descritos por la Ley IDEA en 34 CFR § 300.320 a §
300.328.
Independientemente del enfoque principal de enseñanza12 que se utilice, las SEA y las LEA
siguen siendo responsables de garantizar que la educación pública y apropiada esté
disponible para todos los niños con discapacidades. Por lo tanto, antes, durante y después de
la pandemia de COVID-19, la LEA debe garantizar que cada niño con una discapacidad
tenga acceso a las oportunidades educativas necesarias para recibir una educación pública
gratuita y apropiada, incluidos todos los servicios de educación especial y servicios
relacionados.

Pregunta A-1: ¿Debe una LEA asegurarse de que cada niño con una discapacidad
tenga un IEP vigente al comienzo de cada año escolar?
Respuesta:

11

Sí. Según el 34 CFR § 300.323(a), al comienzo de cada año escolar, cada LEA
debe tener un IEP vigente para cada niño con una discapacidad dentro de su
jurisdicción. Para asegurarse de que exista un IEP adecuado, es posible que la
LEA deba convocar a una reunión del equipo del IEP del niño antes del inicio
del año escolar para determinar si es necesario modificar el IEP.
34 CFR § 300.324(b)(1) del . Un padre puede solicitar, y una LEA puede
proponer llevar a cabo, reuniones del equipo del IEP en cualquier momento
durante el año. Por ejemplo, si la LEA lleva a cabo la reunión del equipo del
IEP antes del comienzo del año escolar, debe asegurarse de que el IEP del niño

Los estados pueden definir estándares de rendimiento académico alternativos para los niños con las discapacidades cognitivas más importantes,
siempre que esos estándares estén alineados con los de contenido académico del estado, promuevan el acceso al plan de estudios general y
reflejen el juicio profesional de los estándares de rendimiento más altos posibles, de acuerdo con el 34 CFR § 200.1(d). 34 CFR §
300.160(c)(2)(i).
12
Como se utilizan en este documento, los términos “enfoque de prestación de servicios”, “enfoque de método de instrucción” y “metodología de
instrucción” incluyen la prestación de servicios a un niño con una discapacidad en forma presencial, virtual o una combinación de instrucción
presencial y virtual.

6

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

contenga la educación especial y los servicios relacionados necesarios, además
de las ayudas y los servicios complementarios para garantizar que el IEP se
pueda implementar de manera adecuada una vez que comience el año escolar.

Pregunta A-2: ¿Deben las LEA convocar a una reunión del equipo del IEP antes del
comienzo del año escolar para revisar el IEP de cada niño con una
discapacidad en su jurisdicción?
Respuesta:

Generalmente, no. Conforme al 34 CFR § 300.324(b), cada LEA debe
asegurarse de que el equipo del IEP revise el IEP del niño periódicamente, pero
no menos de una vez al año, para determinar si se están logrando las metas
anuales del niño. También debe modificar el IEP, según corresponda, para
abordar cualquier falta de progreso esperado hacia las metas anuales y en el
plan de estudios de educación general, si corresponde; los resultados de
cualquier reevaluación; información sobre el niño proporcionada a los padres o
por ellos; las necesidades anticipadas del niño; u otros asuntos. Por lo tanto, si
el IEP del niño ha sido revisado al menos una vez en el año y ni la LEA ni los
padres creen que es necesario revisar esas decisiones antes del inicio del año
escolar, la LEA no necesitaría convocar a otra reunión del equipo del IEP antes
del inicio del año escolar.
Sin embargo, será importante que las LEA y los padres consideren si existen
circunstancias, como un IEP que se desarrolló para incluir educación especial y
servicios relacionados que se proporcionarán únicamente a través de
instrucción virtual, que no se pueden modificar para reflejar los servicios
presenciales para el próximo año escolar. En estas circunstancias, el equipo del
IEP debería reunirse lo antes posible para determinar qué revisiones del IEP del
niño son necesarias para garantizar la educación pública gratuita y apropiada.13

Pregunta A-3: Al revisar y modificar el IEP de un niño, ¿puede el equipo del IEP
también analizar cómo podrían prestarse los servicios de educación
especial y los servicios relacionados si las circunstancias requieren un
cambio en el enfoque de prestación de servicios, como pasar de la
instrucción presencial al aprendizaje virtual o a una instrucción
híbrida?
Respuesta:

13

Sí. Para ayudar a garantizar la provisión continua de la educación pública
gratuita y apropiada, el equipo del IEP puede identificar cómo se pueden
proporcionar la educación especial y los servicios relacionados incluidos en el
IEP de un niño si las circunstancias requieren cambiar el aprendizaje presencial

Implementation of IDEA Part B Provision of Services in the Current COVID-19 Environment (Implementación de la Ley IDEA Parte B
Prestación de Servicios en el entorno actual de la pandemia de COVID-19) (28 de septiembre de 2020).

7

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

8

por otra opción. Un método proactivo que un equipo del IEP puede
implementar, como estrategia de preparación en caso de cierres de escuelas a
largo plazo en el futuro, es el desarrollo de un plan de contingencia.14 Como
parte de la reunión anual del equipo del IEP de un niño, el desarrollo de un plan
de contingencia abordaría la prestación de servicios teniendo en cuenta el
aprendizaje virtual o la instrucción híbrida. También incluiría una descripción
de los servicios específicos para un niño, y la frecuencia, el tipo y la duración de
estos servicios. Desarrollar un plan de contingencia antes de que las
circunstancias requieran un cambio en el enfoque de prestación de servicios
también le da a los proveedores de servicios y los padres del niño la oportunidad
de llegar a un acuerdo sobre qué circunstancias desencadenarían el uso del plan
de contingencia del niño y los servicios de contingencia que se proporcionarían.
A medida que las escuelas experimentan el aprendizaje virtual, un enfoque
híbrido en la prestación de servicios o la reapertura total para el aprendizaje
presencial, deben priorizar la equidad, poner en práctica la flexibilidad, pensar
de manera creativa, colaborar con los padres para responder a las necesidades
emergentes de los niños, y además deben cumplir con las leyes de derechos
civiles aplicables.15 Consulte también la P1 de Implementation of IDEA Part B
Provision of Services in the Current COVID-19 Environment (Implementación
de la Ley IDEA Parte B Prestación de Servicios en el entorno actual de la
pandemia de COVID-19) (28 de septiembre de 2020).

Pregunta A-4: ¿Cómo pueden las LEA garantizar que los niños que se han mudado a
una jurisdicción distinta en el mismo estado durante el año escolar
continúen recibiendo una educación pública gratuita y apropiada?
Respuesta:

14

15

Si un niño con una discapacidad que tenía un IEP vigente se transfiere a una
nueva LEA en el mismo estado y se inscribe en una nueva escuela dentro de la
nueva LEA en el mismo año escolar, la nueva LEA, en consulta con los padres,
debe proporcionar al niño una educación pública gratuita y apropiada. Esto
incluye brindar servicios comparables a los descritos en el IEP del niño de la
LEA anterior, hasta que la nueva LEA: (1) adopte el IEP del niño de la LEA
anterior; o (2) desarrolle, adopte e implemente un nuevo IEP que cumpla con
los requisitos aplicables descritos en el 34 CFR § 300.320 a
300.324. Por lo tanto, la nueva LEA debe proporcionar una educación pública
gratuita y apropiada al niño con una discapacidad cuando el niño se inscribe en la
escuela de la nueva LEA dentro del mismo año escolar y no puede negarle
educación especial y servicios relacionados.

Consulte también la Pregunta A-4 en Questions and Answers on Providing Services to Children with Disabilities During an H1N1 Outbreak
(Preguntas y respuestas sobre la prestación de servicios a niños con discapacidades durante un brote de H1N1) (diciembre de 2009).
Consulte el análisis en las páginas 3–4, incluida la nota al pie 9, sobre la Sección 504 y el Título II.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

9

La nueva LEA en la que se inscribe el niño debe tomar medidas razonables
para obtener rápidamente de la LEA anterior los registros del niño, incluidos el
IEP y los documentos de respaldo y cualquier otro registro relacionado con la
provisión de educación especial o servicios relacionados, de conformidad con
el 34 CFR § 99.31(a)(2); y la LEA anterior en la que estaba inscrito el niño
debe tomar medidas razonables para responder de inmediato a la solicitud de la
nueva LEA. 34 CFR § 300.323(g).

Pregunta A-5: ¿Cuál es la obligación de la LEA si un niño con una discapacidad se
muda a su jurisdicción desde una LEA ubicada fuera del estado dentro
del mismo año escolar?
Respuesta:

En estas circunstancias, la nueva LEA (en consulta con los padres) debe
proporcionar una educación pública gratuita y apropiada al niño (incluidos los
servicios comparables a los descritos en el IEP del niño de la LEA anterior)
hasta que la nueva LEA: (1) realice una evaluación de conformidad con el 34
CFR § 300.304 a § 300.306 (si la nueva LEA lo determina necesario); y (2)
desarrolle, adopte e implemente un nuevo IEP, si corresponde, que cumpla con
los requisitos aplicables descritos en el 34 CFR § 300.320 a § 300.324. Por lo
tanto, la nueva LEA debe proporcionar una educación pública gratuita y
apropiada al niño con una discapacidad cuando el niño se inscribe en la
escuela de la nueva LEA, en el nuevo estado, dentro del mismo año escolar y
no puede negarle educación especial y servicios relacionados mientras esperan
que se desarrolle un nuevo IEP.
La nueva LEA en la que se inscribe el niño debe tomar medidas razonables
para obtener rápidamente de la LEA anterior los registros del niño, incluidos el
IEP y los documentos de respaldo y cualquier otro registro relacionado con la
provisión de educación especial o servicios relacionados, de conformidad con
el 34 CFR § 99.31(a)(2); y la LEA anterior en la que estaba inscrito el niño
debe tomar medidas razonables para responder de inmediato a la solicitud de la
LEA.
34 CFR § 300.323(g). Consulte también la pregunta A-2 de Questions and
Answers on Individualized Education Programs (IEPs), Evaluations, and
Reevaluations (Preguntas y respuestas sobre los programas de educación
individualizados, las evaluaciones y la reevaluaciones) (septiembre de
2011).

Pregunta A-6: ¿Cuál es la obligación de la LEA si un niño con una discapacidad se
muda a su jurisdicción desde otra LEA de un año escolar a otro, es
decir, durante las vacaciones de verano?

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

Respuesta:

10

La Ley IDEA y sus regulaciones de implementación requieren que, al comienzo
de cada año escolar, cada LEA tenga un IEP en vigor para cada niño con una
discapacidad. 34 CFR § 300.323. Por lo tanto, las LEA deben asegurarse de que
haya un IEP vigente al comienzo del año escolar para los niños con
discapacidades que se muden y se inscriban en una nueva LEA durante el
verano. La forma en que la LEA cumple con este requisito queda a su criterio.
La nueva LEA podría decidir adoptar e implementar el IEP desarrollado para el
niño por la LEA anterior, a menos que la nueva LEA decida que se requiere una
evaluación.
De lo contrario, el equipo del IEP recién designado para el niño en la nueva LEA
podría desarrollar, adoptar e implementar un nuevo IEP que cumpla con los
requisitos aplicables descritos en el 34 CFR § 300.320 a § 300.324. Analysis of
Comments and Changes accompanying the final 2006 IDEA Part B regulations
(Análisis de comentarios y cambios que acompañan a las regulaciones finales de
la Parte B de la Ley IDEA de 2006), 71 Fed. Reg. 46540, 46682 (14 de agosto de
2006).
Si los padres solicitan que la nueva LEA convoque al equipo del IEP antes del
inicio del año escolar y la LEA se niega a hacerlo, la LEA debe proporcionar
una notificación por escrito de la negativa a los padres. La notificación previa
por escrito debe incluir, entre otros contenidos, una explicación de por qué la
LEA determinó que no es necesario llevar a cabo la reunión antes del comienzo
del año escolar para garantizar la prestación de servicios adecuados al niño. 34
CFR § 300.503. Consulte también Analysis of Comments and Changes
accompanying the final 1999 IDEA Part B regulations (Análisis de comentarios
y cambios que acompañan a las regulaciones finales de la Parte B de la Ley
IDEA de 1999). 64 Fed. Reg. 12406, 12476-12477 (12 de marzo de 1999).

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

B.

11

CONVOCATORIA DEL EQUIPO DEL IEP

Los equipos del IEP16 deben reunirse periódicamente (al menos una vez al año) para revisar y
modificar, según corresponda, el IEP de un niño, y para abordar los resultados de cualquier
reevaluación o cualquier otro dato que describa las necesidades del niño. El Departamento
comprende que, con la pandemia de COVID-19, a menudo es difícil para los equipos del IEP
encontrar formas eficaces de reunirse y obtener la información necesaria para desarrollar los
IEP que aborden por completo las necesidades únicas de cada niño con discapacidades. Si
bien puede ser preferible asistir en persona a las reuniones del equipo del IEP, la Ley IDEA
brinda flexibilidad para participar utilizando métodos alternativos, y además permite que
algunos miembros del equipo del IEP estén ausentes en ciertas circunstancias. Además, los
padres y la LEA pueden acordar modificar el IEP de un niño sin convocar a todo el equipo del
IEP, pero esto no sustituye la revisión anual.

Pregunta B-1: ¿Requiere la Ley IDEA que el equipo del IEP de un niño se reúna más
de una vez al año?
Respuesta:

16
17

Dependerá de las circunstancias específicas del niño y si los padres y la LEA
están de acuerdo en cambiar el IEP sin una reunión. Conforme al 34 CFR §
300.324(a)(5), en la medida de lo posible, la LEA debe fomentar la
consolidación de reuniones de reevaluación y otras reuniones del equipo del
IEP para el niño. Sin embargo, esto no debería desanimar a un equipo del
IEP con respecto a reunirse, si corresponde. Una LEA debe iniciar y realizar
reuniones periódicamente (al menos una vez cada doce meses) para revisar el
IEP de un niño, con el fin de determinar si se están logrando las metas
anuales establecidas para el niño, y para modificar el IEP, según
corresponda.17 Si bien la LEA es responsable de determinar cuándo es
necesario realizar una reunión del equipo del IEP, los padres de un niño con
una discapacidad tienen derecho a solicitar una reunión del equipo del IEP en
cualquier momento. Si la LEA rechaza la solicitud de los padres para volver
a convocar al equipo del IEP, debe proporcionarles una notificación por
escrito de la negativa, incluida una explicación de por qué la LEA ha
determinado que la reunión no es necesaria para garantizar la provisión de
educación pública gratuita y apropiada para el niño. 34 CFR § 300.503. Si el
maestro de un niño cree que el IEP o la colocación educativa del niño no es
apropiada para este, el maestro debe seguir los procedimientos de la LEA

Los requisitos para quienes participan en las reuniones del equipo del IEP se detallan en el 34 CFR § 300.321.
De acuerdo con el 34 CFR § 300.324(b), el equipo del IEP debe reunirse periódicamente para revisar y modificar el IEP del niño, según
corresponda, para abordar cualquier falta de progreso esperado hacia las metas anuales descritas en la sección 300.320(a)(2), y en el plan de
estudios de educación general, si corresponde; los resultados de cualquier reevaluación realizada conforme a la sección 300.303; información
sobre el niño proporcionada a los padres o por ellos; las necesidades anticipadas del niño; u otros asuntos.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

con respecto a (1) llamar o reunirse con los padres; o (2) solicitar que la LEA
lleve a cabo otra reunión del equipo del IEP para revisar el IEP del niño.
La Ley IDEA también permite que los padres de un niño con una discapacidad
y la LEA acuerden no convocar una reunión del equipo IEP con el objetivo de
hacer cambios luego de la reunión anual del equipo IEP para un año escolar, y
en su lugar desarrollar un documento escrito para enmendar o modificar el IEP
actual del niño.
34 CFR § 300.324(a)(4). Es importante tener en cuenta que una modificación
del IEP no puede reemplazar a la reunión anual del equipo del IEP. Para
obtener más información sobre el proceso de modificación del IEP, consulte la
P3 de Implementation of IDEA Part B Provision of Services in the Current
COVID-19 Environment (Implementación de la Ley IDEA Parte B Prestación
de Servicios en el entorno actual de la pandemia de COVID-19) (28 de
septiembre de 2020), y las preguntas C-8 a C-10 de Questions and Answers on
Individualized Education Programs (IEPs), Evaluations, and Reevaluations
(Preguntas y respuestas sobre los programas de educación individualizados,
las evaluaciones y la reevaluaciones) (septiembre de 2011).

Pregunta B-2: ¿Deben todos los miembros del equipo del IEP asistir a todas las
reuniones del equipo?
Respuesta:

No. Los miembros del equipo del IEP a los que se hace referencia en el 34 CFR
§ 300.321(a) generalmente deben participar en reuniones para desarrollar,
revisar y modificar el IEP de un niño. El equipo del IEP incluye, entre otros
participantes, a los padres del niño; al menos un maestro de educación regular
del niño (si el niño está o puede estar participando en el entorno de educación
regular); y al menos un maestro de educación especial del niño o, si
corresponde, al menos un proveedor de educación especial del niño. Sin
embargo, conforme al 34 CFR § 300.321(e), se permite que ciertos miembros
estén exentos de asistir a la reunión del equipo del IEP, en su totalidad o en
parte, si los padres del niño con una discapacidad y la LEA acuerdan, por
escrito, que la asistencia del miembro no es necesaria porque el área del plan de
estudios o los servicios relacionados que le corresponden no se modificarán o
analizarán en la reunión. Si la reunión del equipo del IEP implica una
modificación o análisis del área del plan de estudios o los servicios relacionados
correspondientes al miembro, este puede ser eximido de asistir a una reunión
del equipo del IEP, en su totalidad o en parte, si los padres, por escrito, y la
LEA dan su consentimiento para la ausencia; y el miembro presenta, por
escrito, a los padres y al equipo del IEP, información sobre el desarrollo del IEP
antes de la reunión. Ninguna disposición de la Ley IDEA o sus regulaciones de
implementación limita el número de miembros del equipo del IEP que pueden

12

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

13

eximirse de asistir a una reunión dicho equipo, siempre que la LEA cumpla con
los requisitos establecidos en el 34 CFR § 300.321(e) que rige cuándo los
miembros del equipo del IEP pueden eximirse de asistir a las reuniones dicho
equipo, en su totalidad o en parte. Consulte el documento Analysis of
Comments and Changes accompanying the final IDEA Part B regulations
(Análisis de comentarios y cambios que acompañan a las regulaciones finales
de la Parte B de la Ley IDEA). 71 Fed Reg. Fed. 46650-46675 (14 de agosto de
2006).
Para obtener más información sobre la eximición de asistencia de los
miembros del equipo del IEP a las reuniones, consulte la pregunta 2 de
Implementation of IDEA Part B Provision of Services in the Current COVID19 Environment (Implementación de la Ley IDEA Parte B Prestación de
Servicios en el entorno actual de la pandemia de COVID-19) (28 de
septiembre de 2020), y las preguntas C-1 a C-5 de Questions and Answers on
Individualized Education Programs, Evaluations, and Reevaluations
(Preguntas y respuestas sobre los programas de educación individualizados,
las evaluaciones y la reevaluaciones) (septiembre de 2011).

Pregunta B-3: ¿Pueden las LEA continuar celebrando reuniones del equipo del IEP
en forma virtual una vez que las instalaciones escolares vuelvan a
abrir para la instrucción presencial, o estas reuniones deben realizarse
en persona?
Respuesta:

Las LEA pueden continuar celebrando reuniones del equipo del IEP en forma
virtual después de la reapertura de las escuelas si los padres acceden a una
reunión virtual o si las prácticas continuas de prevención de COVID-19 lo
requieren. Se anima a los padres y a las escuelas a trabajar en colaboración para
encontrar soluciones para cumplir con los requisitos del equipo del IEP. Las
LEA deben tomar medidas para garantizar que uno o ambos padres asistan, o
que se les brinde la oportunidad de participar, en una reunión del equipo del
IEP notificándoles de la reunión con suficiente anticipación para asegurarse de
que puedan asistir, y programando la reunión en un horario y un lugar
acordados mutuamente. Además, los padres y la LEA pueden acordar participar
en las reuniones del equipo del IEP a través de medios alternativos, como
conferencias telefónicas o videoconferencias, por cualquier motivo.
34 CFR § 300.328. Por lo tanto, las LEA pueden continuar convocando
reuniones del equipo del IEP virtuales, según corresponda.

Pregunta B-4: ¿Está permitido que la LEA lleve a cabo una reunión del equipo IEP
sin los padres del niño?

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

Respuesta:

En la mayoría de los casos, no. La Ley IDEA y sus regulaciones de
implementación requieren que las reuniones del equipo del IEP se
programen en un lugar y hora acordados mutuamente.
34 CFR § 300.322(a)(2). La Ley IDEA no aborda los momentos específicos en
los que las LEA pueden programar reuniones del equipo del IEP. Las LEA
deben ser flexibles en la programación de las reuniones del equipo del IEP para
adaptarse a las solicitudes razonables de los padres. Cuando las LEA y los
padres no puedan programar reuniones que se adapten a sus respectivas
necesidades, las LEA deben tomar otras medidas para garantizar la
participación de los padres, de conformidad con establecido en el 34 CFR §
300.322(c). Estos pasos podrían incluir llamadas telefónicas individuales o en
conferencia o videoconferencias, de acuerdo con el 34 CFR § 300.328
(consulte la pregunta B-3 anterior, con respecto a los medios alternativos de
participación en las reuniones del IEP).
La Ley IDEA permite que se lleve a cabo una reunión del equipo del IEP sin la
asistencia de los padres si la LEA no puede convencer a los padres de que
deben asistir. En este caso, la LEA debe llevar un registro de sus intentos de
concertar una hora y un lugar acordados mutuamente. 34 CFR § 300.322(d).
Esta práctica está permitida solo si la LEA no puede convencer a los padres de
que deben asistir a una reunión del equipo del IEP para su hijo,
independientemente de los esfuerzos de la LEA para programar la reunión en
un momento y un lugar que resulten convenientes para ambas partes.

14

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

15

C. CONSIDERACIÓN DE FACTORES ESPECIALES
Al desarrollar, revisar o modificar el IEP de un niño, el equipo del IEP debe considerar una
variedad de factores especiales, que incluyen, entre otros, las necesidades de comunicación del
niño y si este necesita dispositivos y servicios de asistencia tecnológica. 34 CFR §
300.324(a)(2)(iv) y (v). En el caso de un niño con comportamientos que interfieren con su propio
aprendizaje o el de los demás, el equipo del IEP debe considerar el uso de intervenciones y
apoyos conductuales positivos, además de otras estrategias, para abordar esos
comportamientos. 34 CFR § 300.324(a)(2)(i). Además de los factores obligatorios que deben ser
considerados en virtud del 34 CFR § 300.324(a)(2), como resultado de la pandemia de COVID19, muchos niños han experimentado mayor estrés, ansiedad, depresión, miedo y aislamiento
físico. Algunos niños contrajeron COVID-19 y experimentan afecciones como consecuencia de
esto.18 Algunos debieron mudarse cuando uno de sus padres perdió su empleo e incluso algunos
perdieron a familiares y amigos a causa de la COVID-19. Estas circunstancias pueden afectar la
capacidad de un niño de involucrarse en su educación, desarrollar y restablecer las conexiones
sociales con sus compañeros y el personal de la escuela y adaptarse a la estructura del
aprendizaje presencial. Los equipos del IEP deben analizar cuidadosamente estos temas difíciles
con los padres del niño, cuando corresponda, recopilar información actualizada según sea
necesario y abordar cualquier necesidad nueva o modificada para garantizar una educación
pública gratuita y apropiada para el niño.

•

Consideración de las necesidades de asistencia tecnológica de un niño con
una discapacidad

Al desarrollar, revisar o modificar el IEP de un niño, el equipo del IEP debe considerar si el
niño necesita dispositivos y servicios de asistencia tecnológica. 34 CFR § 300.324(a)(2)(v).
Como resultado de la pandemia de COVID-19, algunos niños con discapacidades y sus familias
pueden haber utilizado, por primera vez, dispositivos y servicios de asistencia tecnológica como
parte de la estrategia para que el niño acceda a una educación pública gratuita y apropiada.
Los desafíos para garantizar el acceso equitativo a la tecnología y la conectividad Wi-Fi
durante este tiempo pueden haber afectado la forma en que el niño recibió los servicios
adecuados para apoyar el desarrollo de habilidades y el progreso hacia el logro de las metas
anuales del IEP del niño.

Pregunta C-1: En el caso de las LEA que proporcionaron computadoras portátiles u
otros dispositivos o servicios tecnológicos a algunos o todos los niños
con el fin de facilitar la instrucción virtual, ¿deben continuar
18

Consulte Long COVID under Section 504 and the IDEA: A Resource to Support Children, Students, Educators, Schools, Service Providers, and
Families (COVID prolongado conforme a la Sección 504 y la Ley IDEA: Un recurso para apoyar a los niños, los estudiantes, los educadores, las
escuelas, los proveedores de servicios y las familias). (julio de 2021)

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

proporcionando dichos dispositivos o servicios a un niño con una
discapacidad que regresa a la escuela para recibir instrucción
presencial?
Respuesta:

Dependerá de las necesidades del niño. Como se señaló anteriormente, el
equipo del IEP de cada niño debe considerar si el niño necesita dispositivos y
servicios de asistencia tecnológica al momento de determinar los servicios de
educación especial, servicios relacionados y ayudas y servicios
complementarios que se necesitan para permitir que el niño reciba una
educación pública gratuita y apropiada. 34 CFR § 300.324(a)(2)(v). En el caso
de algunos niños con discapacidades, la provisión continua de estos
dispositivos o servicios será adecuada para asegurar la provisión de una
educación pública gratuita y apropiada.
Según la Ley IDEA, un dispositivo de asistencia tecnológica significa cualquier
artículo, pieza de equipo o sistema de productos, ya sea adquirido
comercialmente, modificado o personalizado, que se utiliza para aumentar,
mantener o mejorar las capacidades funcionales de un niño con una
discapacidad. 34 CFR § 300.5. En estas circunstancias, el equipo del IEP debe
revisar el uso que hace el niño de la computadora portátil u otro dispositivo
similar que se proporcionó para la instrucción virtual, junto con la información
proporcionada por los padres y otras personas, incluido el niño, según
corresponda. Si el equipo del IEP determina que la computadora portátil u otro
dispositivo tecnológico es un dispositivo de asistencia tecnológica que el niño
necesita para recibir educación pública gratuita y apropiada, la LEA debe
proporcionar el dispositivo de asistencia tecnológica necesario. El equipo del
IEP tiene discreción para determinar el tipo de asistencia tecnológica que el
niño necesita para recibir un beneficio educativo significativo. Además, el
equipo del IEP puede considerar la necesidad de otros dispositivos que no se
proporcionaron anteriormente, si son necesarios para garantizar la educación
pública gratuita y apropiada.
El equipo del IEP también debe considerar si el niño requiere servicios de
asistencia tecnológica como se definen en 34 CFR § 300.6. Generalmente, el
servicio de asistencia tecnológica ayuda directamente a un niño con una
discapacidad en la selección, adquisición o uso de un dispositivo de asistencia
tecnológica.
Esto podría abarcar la evaluación de las necesidades del niño, incluida una
evaluación funcional del niño en su entorno habitual; comprar, arrendar o
proporcionar de otro modo los dispositivos de asistencia tecnológica
necesarios; seleccionar, diseñar, instalar, personalizar, adaptar, aplicar,

16

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

17

mantener, reparar o reemplazar dispositivos de asistencia tecnológica; y
coordinar y utilizar otras terapias, intervenciones o servicios con dispositivos
de asistencia tecnológica, como los asociados con los planes y programas de
educación y rehabilitación existentes. Un componente de los servicios de
asistencia tecnológica es la capacitación o la asistencia técnica para un niño
con una discapacidad o, si corresponde, la familia de ese niño. El equipo del
IEP también podría considerar si se debe proporcionar asesoramiento y
capacitación para padres, como un servicio relacionado en virtud de la Ley
IDEA, con el objetivo de ayudar a los padres del niño a adquirir las habilidades
necesarias que les permitirán apoyar la implementación del IEP, incluido el
dispositivo de asistencia tecnológica. 34 CFR § 300.34(c)(8).

Pregunta C-2: ¿Qué medidas pueden tomar los líderes de las SEA y las LEA para
garantizar un acceso equitativo a los dispositivos y servicios de
asistencia tecnológica y a la conectividad a Wi-Fi para apoyar el
aprendizaje de los niños con discapacidades?
Respuesta:

Las circunstancias relacionadas con la pandemia de COVID-19 exacerbaron
las dificultades existentes para el acceso equitativo a la tecnología y el
aprendizaje digital para todos los estudiantes. Las barreras de acceso
incluyen factores como el precio de adquirir servicios y dispositivos de
forma privada (por ejemplo, servicio de Internet residencial y datos
móviles); falta de acceso a banda ancha en áreas rurales; y falta de
comprensión y familiaridad de los padres con el uso de la tecnología,
incluida la tecnología de asistencia, para apoyar el aprendizaje de sus hijos.
Con la reciente afluencia de fondos federales, particularmente aquellos
proporcionados por la Ley del Plan de Rescate Estadounidense (Ley ARP) de
2021, el Congreso autoriza específicamente a las SEA y las LEA a comprar
tecnología educativa (incluidos hardware, software y conectividad) que ayude
en la interacción regular y sustantiva entre los niños y sus instructores de aula,
incluidos los niños de bajos ingresos y los niños con discapacidades, lo que
pueden incluir tecnología de asistencia o equipos de adaptación, para los niños a
los que la LEA presta servicios. Sección 2001(e)(2)(K) de la Ley ARP. Consulte
también la pregunta C-19 del documento Frequently Asked Questions on the
Elementary and Secondary School Emergency Relief (ESSER) Programs and
Governor’s Emergency Education Relief (GEER) Programs (Preguntas
Frecuentes sobre los Programas de Ayuda de Emergencia para las Escuelas
Primarias y Secundarias y el programa del uso de Gobernador de Ayuda de
Emergencia para la Educación) (Preguntas frecuentes, mayo de 2021). Además,

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

18

en virtud de la Sección 2014(a) de la Ley ARP, el Congreso proporcionó fondos
suplementarios de la Parte B y la Parte C de la Ley IDEA para el año fiscal
2021 a los estados y las LEA. Estos fondos también se pueden utilizar para
abordar las necesidades tecnológicas de los niños con discapacidades.19

•

Abordaje de las necesidades sociales, emocionales, del comportamiento y
de salud mental de los niños con discapacidades

Muchos niños han estado expuestos a traumas, interrupciones en el aprendizaje, aislamiento
físico y desconexión de la escuela y sus compañeros, lo que ha afectado negativamente su
salud mental. Los niños aprenden, asumen riesgos académicos y se desempeñan en niveles
más altos en entornos de aprendizaje seguros y de apoyo y bajo el cuidado de adultos
receptivos en quienes pueden confiar. Sin embargo, el impacto continuo de la pandemia de
COVID-19 ha contribuido a que las experiencias de los niños estén lejos de ser universales,
con niños desatendidos que experimentan una carga desproporcionada por la pandemia.
Como resultado, muchos niños pueden requerir apoyo e intervenciones adicionales para
asumir riesgos en su aprendizaje y alcanzar niveles más altos.
Un niño cuyo comportamiento impide su aprendizaje puede necesitar servicios y apoyos nuevos
o mejorados para recibir una educación pública gratuita y apropiada. Estos servicios y apoyos
mejorados pueden incluir instrucción nueva o ajustada especialmente diseñada, apoyos
académicos, intervenciones de comportamiento positivas y otros apoyos como terapia, servicios
psicológicos, servicios de salud escolar y servicios de trabajo social.
Se alienta a los equipos del IEP a revisar los servicios previos a la pandemia necesarios para
proporcionar al niño una educación pública gratuita y apropiada, y determinar si el niño los
recibió o no durante el cierre de las escuelas y otras interrupciones en el servicio. También se
alienta a los equipos del IEP a hacer observaciones generales sobre la asistencia, el
compromiso, la atención, el comportamiento, el progreso y la experiencia en el hogar del niño
durante la pandemia de COVID-19.

Pregunta C-3: ¿Cuándo se deben incluir apoyos sociales, emocionales, de
comportamiento o de salud mental en el IEP de un niño?
Respuesta:

19

Al igual que con otros servicios de educación especial y servicios relacionados,
el equipo del IEP determina si se deben incluir apoyos sociales, emocionales, de
comportamiento o de salud mental específicos para las condiciones que surgen a
partir de la pandemia de COVID-19 u otras situaciones, en el IEP de un niño.
La necesidad del niño de tales servicios puede detectarse durante una
evaluación inicial, o en un proceso de reevaluación, mediante el uso de

Consulte IDEA American Rescue Plan Funds (Fondos de la Ley IDEA y el Plan de Rescate Estadounidense).

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

19

instrumentos de evaluación técnicamente sólidos que permitan determinar la
contribución relativa de los factores cognitivos y de comportamiento en el
desempeño educativo (y otra información proporcionada por el niño, los padres,
los cuidadores, educadores y proveedores de servicios relacionados [por
ejemplo, observaciones, evaluación informal]). 34 CFR § 300.304(b)(3). En el
caso de un niño que ya es elegible en virtud de la Ley IDEA, estas inquietudes
se pueden abordar reuniendo al equipo del IEP para determinar si el IEP actual
requiere una modificación con el objetivo de incluir apoyos sociales,
emocionales, de comportamiento o de salud mental específicos que garanticen
que el niño recibe una educación pública gratuita y apropiada. Como parte de
sus programas de educación pública gratuita y apropiada, los servicios
relacionados con la salud mental, como los servicios de terapia, los servicios
psicológicos y los servicios de trabajo social en las escuelas, podrían incluirse
en el IEP de un niño, según corresponda.20 Consulte la respuesta a la Pregunta
C-5, a continuación, para ver ejemplos adicionales. Las escuelas deben evitar el
uso rutinario de la disciplina para abordar los comportamientos de un niño que
puedan surgir cuando los estudiantes regresen a la escuela. Deben considerar
desarrollar o modificar, o garantizar la provisión de intervenciones y apoyos
conductuales positivos y otras estrategias, según corresponda.21

Pregunta C-4: ¿Quién puede proporcionar apoyo social, emocional, de
comportamiento o de salud mental a un niño cuando los servicios están
incluidos en su IEP?
Respuesta:

La Ley IDEA exige que los estados y las LEA se aseguren de que todo el
personal necesario para llevar a cabo los objetivos de la Parte B de IDEA esté
preparado y capacitado de manera adecuada y apropiada para proporcionar el
apoyo necesario. 34 CFR § 300.156(a) y § 300.207. Los servicios relacionados,
que incluyen apoyos sociales, emocionales, de comportamiento y de salud
mental, deben ser prestados por un profesional calificado que posea una
certificación, licencia, registro u otros requisitos similares aprobados o
reconocidos por el estado, que se apliquen a la disciplina en que dicho
profesional está proporcionando educación especial o servicios relacionados.
34 CFR § 300.156(b)(2)(i). Esta responsabilidad incluye garantizar que los
maestros y demás personal escolar tengan la capacitación y la experiencia
necesarias para proporcionar los apoyos sociales, emocionales, de
comportamiento y de salud mental requeridos a los niños con discapacidades
que cumplan con los estándares del estado.22 Los paraprofesionales y asistentes

Consulte también ED COVID-19 Handbook Roadmap to Reopening Safely and Meeting All Students’ Needs (Manual sobre COVID-19 del
Departamento de Educación: Hoja de ruta para reabrir de forma segura y satisfacer las necesidades de todos los estudiantes) (abril de 2021).
21
Consulte Center on Positive Behavioral Interventions and Supports.
22
Ibid.
20

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

20

que estén debidamente capacitados y supervisados, de acuerdo con la ley,
regulación o política escrita del estado, pueden ayudar en la provisión de
educación especial y servicios relacionados a niños con discapacidades. 34 CFR
§ 300.156(b)(2)(iii).

Pregunta C-5: ¿Cuáles son algunos ejemplos de apoyos sociales, emocionales, de
comportamiento y de salud mental relacionados con la pandemia de
COVID-19 que podrían incluirse en el IEP de un niño?
Respuesta:

El equipo del IEP puede abordar las necesidades sociales, emocionales, de
comportamiento o de salud mental del niño, a través de educación especial y
servicios relacionados, ayudas y servicios complementarios proporcionados al
niño, modificaciones del programa o apoyos para el personal escolar.
La educación especial y los servicios relacionados se proporcionan para
ayudar al niño a avanzar de manera adecuada hacia el logro de las metas anuales
especificadas en el IEP, participar y progresar en el plan de estudios de
educación general y participar en actividades extracurriculares y no académicas.
34 CFR § 300.320(a)(4)(i) y (ii). Estos servicios y apoyos pueden incluir
servicios de terapia para necesidades de salud mental (por ejemplo, ansiedad,
depresión, etc.), instrucción en habilidades sociales, refuerzo explícito del
comportamiento positivo e instrucción explícita en el manejo del estrés, la
ansiedad y la depresión.
Las ayudas y los servicios complementarios incluyen ayudas, servicios y
otros apoyos que se brindan en clases de educación regular, otros entornos
relacionados con la educación y en entornos extracurriculares y no
académicos, para permitir que los niños con discapacidades sean educados con
niños sin discapacidades en la máxima medida apropiada de acuerdo con el 34
CFR § 300.114 a § 300.116. Las ayudas y los servicios complementarios
pueden incluir la consulta con un profesional con experiencia en
intervenciones conductuales para crear un plan de apoyo de comportamiento
positivo, acceso a terapeutas y a estrategias específicas respaldadas por
investigaciones revisadas por pares para apoyar las necesidades sociales,
emocionales, de comportamiento o de salud mental. (p. ej., cuantificación de
la ansiedad, ejercicios de atención plena).
Las modificaciones del programa o los apoyos para el personal escolar
proporcionados en beneficio del niño, también pueden ser necesarios para
apoyar la participación y el progreso del niño en el plan de estudios de
educación general, el avance apropiado hacia el logro de las metas anuales
especificadas en el IEP y la participación en actividades extracurriculares y no

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

académicas. 34 CFR § 300.320(a)(4)(i)(ii) y § 300.324(a)(3)(ii). Por lo general,
una modificación significa un cambio en lo que se le enseña o se espera del
estudiante.23 Las modificaciones del programa podrían incluir la adaptación de
una tarea o el ajuste de un pasaje de lectura para reflejar el nivel de
comprensión de lectura del niño, mientras que los apoyos para el personal
escolar pueden incluir capacitación sobre apoyos de comportamiento positivo
adicionales y diseño universal para el aprendizaje, y el acceso a consultas con
proveedores de servicios relacionados y otros con conocimientos
especializados.

Pregunta C-6: ¿Qué pasos debe seguir el equipo del IEP al considerar los apoyos de
comportamiento para los niños con discapacidades a medida que
regresan a la instrucción presencial?
Respuesta:

23

Los niños que regresan a la escuela, incluidos aquellos con discapacidades y
aquellos que tienen dificultades que no eran evidentes antes del cierre de las
escuelas, pueden tener nuevas necesidades relacionadas con la discapacidad,
regresión de habilidades o una falta de progreso esperado para lograr las metas
u objetivos anuales del IEP del niño, o necesidades sociales, emocionales, de
comportamiento o de salud mental debido al impacto de la pandemia de
COVID-19. Si surgen necesidades sociales, emocionales, de comportamiento o
de salud mental nuevas o diferentes después de que se ha determinado que un
niño reúne los requisitos para recibir educación especial y servicios
relacionados y se ha desarrollado un IEP, el equipo del IEP debe volver a
reunirse para considerar estas necesidades, e incluso para determinar si existe la
necesidad de servicios adicionales relacionados e intervenciones y apoyos de
comportamiento positivo para asegurar el acceso del niño a educación pública
gratuita y apropiada. Como alternativa, los padres y la LEA pueden acordar por
escrito modificar el IEP para abordar las necesidades del niño mediante la
adición de tales intervenciones y apoyos. 34 CFR § 300.324(a)(2) y (a)(4)(i).
La LEA también puede llevar a cabo o actualizar una evaluación de
comportamiento funcional (functional behavioral assessment, FBA). Si bien la
Ley IDEA y sus regulaciones de implementación no establecen los
componentes de una FBA, generalmente esta se entiende como el proceso para
identificar la función o el propósito que motiva el comportamiento de un niño.
Por lo general, el proceso implica observar de cerca una amplia gama de
factores específicos del niño (por ejemplo, sociales, afectivos, ambientales).
Saber por qué un niño se comporta de una determinada forma ayuda
directamente al equipo del IEP a desarrollar un plan de intervención que

Consulte el artículo Supports, Modifications, and Accommodations for Students (Apoyos, modificaciones y adaptaciones para estudiantes) del
Center for Parent Information and Resources (marzo de 2020) disponible en: https://www.parentcenterhub.org/accommodations/.

21

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

reducirá o eliminará el comportamiento.24 El proceso generalmente involucra a
personal escolar calificado y al padre o la madre del niño, o al equipo del IEP
(incluido el padre o la madre), analizando sistemáticamente una amplia gama
de factores específicos del niño. Los resultados de la FBA generalmente se
utilizan para guiar el desarrollo de un plan de intervención del comportamiento
que permita reforzar los comportamientos positivos y prevenir el
comportamiento que interfiere con el aprendizaje del niño y el de los demás.
Hay recursos disponibles para proporcionar capacitación al personal escolar
con el fin de llevar a cabo FBA sistemáticos y planes de intervención del
comportamiento25 y garantizar la educación pública gratuita y apropiada
proporcionando los apoyos conductuales adecuados a los niños con
discapacidades.26 Se alienta al personal de la escuela y a los equipos del IEP a
utilizar la toma de decisiones basada en la evidencia para seleccionar,
implementar y monitorear de cerca la efectividad de las intervenciones del
comportamiento y académica.27,28

•

Abordaje de las necesidades de salud relacionadas con la escuela de los
niños discapacitados que sufren afecciones médicas subyacentes

Algunos niños con discapacidades tienen afecciones médicas subyacentes, como afecciones
genéticas, neurológicas o metabólicas, o enfermedades cardíacas congénitas, que los ponen en
mayor riesgo de sufrir una enfermedad grave si contraen COVID-19.29 Los padres han
planteado preguntas sobre si los equipos del IEP deben considerar la información médica o de
salud relacionada con la escuela para los niños con discapacidades, y de qué manera deben
hacerlo. Este es especialmente el caso en los estados o jurisdicciones locales que han
promulgado leyes, reglas, regulaciones o políticas estatales o locales que no son coherentes con
las estrategias de prevención y reducción de riesgos para la COVID-19 de los CDC. Por lo
tanto, en las preguntas y respuestas a continuación, el Departamento reafirma el requisito de la
Ley IDEA de que los equipos del IEP son responsables de identificar los servicios, apoyos y
modificaciones del programa que son necesarios para proporcionar a un niño con una
discapacidad una educación pública gratuita y apropiada en el entorno menos restrictivo (least
restrictive environment, LRE). Asimismo, el grupo de personas con conocimientos que toman la

24

Consulte la pregunta E-4 de Questions and Answers On Discipline Procedures (Preguntas y respuestas sobre procedimientos disciplinarios)
(junio de 2009).
Para obtener más información, consulte: Iris Center FBA Module, Autism Focused Intervention and Resource Modules FBA (Módulo de FBA
de Iris Center, Módulos y recursos para las intervenciones centradas en el autismo, FBA).
26
Yell, M. L., Bateman, D. y Shriner, J. (2020). Developing and Implementing Educationally Meaningful and Legally Sound IEPs: Bringing It All
Together. Teaching Exceptional Children, (Desarrollar e implementar IEP significativos y legalmente sólidos: cómo reunirlo todo. La enseñanza
para niños excepcionales.) 52(5), 344-347.
27
Torres, C., Farley, C. A., & Cook, B. G. (2014). A special educator’s guide to successfully implementing evidence-based practices. Teaching
Exceptional Children, (Guía para educadores especiales para implementar con éxito prácticas basadas en la evidencia. La enseñanza para niños
excepcionales.) 47(2), 85-93
28
Para obtener más información, consulte: IRIS Center EBP Module (Módulo de EBP del IRIS Center), National Clearinghouse on Autism
Evidence and Practice, National Center on Intensive Intervention.
29
Consulte el sitio web de los CDC sobre Personas con ciertas afecciones médicas y su riesgo de contraer COVID-19.
25

22

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

23

decisión de colocación es responsable de proponer una colocación educativa adecuada en el
LRE que satisfaga las necesidades de salud relacionadas con la escuela del niño.

Pregunta C-7: ¿A quién debe incluirse en el equipo del IEP de un niño discapacitado
cuando este tiene una o más afecciones médicas subyacentes que lo
ponen en mayor riesgo de enfermedad grave si contrae COVID-19?
Respuesta:

En tales situaciones, el equipo del IEP debe incluir un miembro que conozca las
necesidades de salud del niño, incluido si es posible que se necesiten estrategias
de prevención y reducción de riesgos para la COVID-19. Al igual que con otros
niños con discapacidades, el IEP se desarrolla en una reunión del equipo del
IEP, que incluye a los padres del niño y los funcionarios escolares pertinentes,
incluidos los proveedores de servicios relacionados y, cuando corresponda, el
niño. 34 CFR § 300.321(a). El equipo del IEP podría incluir, a discreción de los
padres o de la LEA, otros miembros, como el personal de servicios de salud de
la escuela, los enfermeros de la escuela y el profesional de atención médica del
niño, según corresponda, si la parte que los invita determina que tienen
conocimientos o experiencia especial con respecto al niño. Consulte el 34 CFR
§ 300.321(a)(6) y (c). Estas personas también pueden ser parte del grupo de
personas informadas que toman decisiones sobre la colocación educativa del
niño.30

Pregunta C-8: ¿Son el equipo del IEP del niño y el grupo de personas informadas que
toman decisiones de colocación educativa responsables de abordar las
necesidades de salud relacionadas con la escuela de un niño con una
discapacidad en el contexto de COVID-19?
Respuesta: Sí. Según lo establecido por la Corte Suprema de EE.UU. en el
Distrito Escolar Independiente de Irving v. Tatro, 468 US 883 (1984), los
niños discapacitados elegibles que necesitan servicios de salud relacionados
con la escuela tienen derecho a ellos como parte de su educación pública
gratuita y apropiada. En consecuencia, las LEA deben abordar las necesidades
de salud relacionadas con la escuela de los niños discapacitados elegibles que
corren un mayor riesgo de sufrir una enfermedad grave a causa de la infección
por COVID-19.
La evidencia actual sugiere que los niños con problemas médicos complejos,
afecciones genéticas, neurológicas o metabólicas, o con cardiopatías
30

Según el 34 CFR § 300.116(a), al determinar la colocación educativa de un niño discapacitado, incluso un niño en edad preescolar con una
discapacidad, cada LEA debe asegurarse de que la decisión de colocación la tome un grupo de personas que incluya a los padres y otras personas
que conozcan al niño y conozcan el significado de los datos de la evaluación y las opciones de colocación, y que esta decisión se tome de
conformidad con las disposiciones de “ambiente menos restrictivo”, incluido el 34 CFR § 300.114 a § 300.118.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

24

congénitas, pueden tener un mayor riesgo de contraer una enfermedad grave
por COVID-19. Al igual que los adultos, los niños con obesidad, diabetes,
asma o enfermedad pulmonar crónica, anemia de células falciformes o
inmunosupresión también pueden tener un mayor riesgo de contraer una
enfermedad grave por COVID-19.31 Si un padre u otro miembro del equipo
del IEP cree que las estrategias de prevención de COVID-19 son necesarias
para la provisión de educación pública gratuita y apropiada al niño, el equipo
del IEP debe considerar si tales medidas son necesarias y hasta qué punto, de
acuerdo con la información específica del niño, que puede incluir registros
médicos o de salud, datos de diagnóstico u otros datos evaluativos, o
información documentada por médicos o profesionales de la salud.32 Si el
equipo del IEP determina que las medidas de prevención y reducción de
riesgos para COVID-19 son necesarias para que un niño con una discapacidad
reciba una educación pública gratuita y apropiada —donde las medidas de
prevención constituyen educación especial, servicios relacionados, ayudas y
servicios complementarios,33 o modificaciones del programa y apoyos para el
personal escolar— el equipo debe incluirlas en el IEP del niño de conformidad
con el 34 CFR § 300.320(a)(4).
Por ejemplo, la provisión de educación pública gratuita y apropiada en el LRE
para algunos niños con discapacidades puede requerir que el IEP aborde, y la
ubicación educativa incluya, estrategias apropiadas de prevención y reducción
de riesgos, como usar mascarillas u otro equipo de protección personal y
desinfección; o, cuando sea necesario, evitar el uso compartido de artículos
personales y educativos, como marcadores, reglas y materiales del aula.
Consulte el 34 CFR § 300.116(d). Al igual que con los niños discapacitados
elegibles que tienen alergias alimentarias graves, los planes de salud pueden
incluirse como parte del IEP del niño para garantizar que la salud y la seguridad
del niño en el entorno escolar se aborden de manera adecuada. Cuando se
incluyen planes de salud en el IEP del niño, es especialmente importante que el
IEP resulte accesible para cada maestro de educación regular, maestro de
educación especial, proveedor de servicios relacionados y cualquier otro
proveedor de servicios que sea responsable de su implementación, de acuerdo
con los requisitos de la Ley IDEA. Además, el personal de la LEA responsable
de implementar el IEP debe estar informado de las adaptaciones, modificaciones
y apoyos específicos que se proporcionarán al niño de acuerdo con su IEP.
34 CFR § 300.323(d).
31

Consulte el sitio web de los CDC sobre Personas con ciertas afecciones médicas y su riesgo de contraer COVID-19
Consulte las páginas 2 y 4 del documento de la OSERS Dear Colleague Letter on Children in Nursing Homes (Carta a los colegas sobre los
niños en hogares de ancianos), 26 de abril de 2016.
33
Las ayudas y los servicios complementarios son ayudas, servicios y otros apoyos que se brindan en clases de educación regular, otros entornos
relacionados con la educación y en entornos extracurriculares y no académicos, para permitir que los niños con discapacidades sean educados
con niños sin discapacidades en la máxima medida apropiada de acuerdo con el Título 34 § 300.42, § 300.114 a § 300.116.
32

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

25

Las leyes, reglas, regulaciones o políticas estatales o locales relacionadas con la
Ley IDEA y sus regulaciones deben permitir que los equipos del IEP y el grupo
de personas informadas que toman decisiones de colocación educativa, tomen
determinaciones individualizadas en virtud de la Ley IDEA, asegurándose de que
cada niño discapacitado elegible tenga una educación pública gratuita y apropiada
disponible en el entorno menos restrictivo. Por lo tanto, las leyes, reglas,
regulaciones o políticas estatales o locales que tienen el efecto de limitar
indebidamente la capacidad del equipo del IEP para abordar33 las necesidades de
salud relacionadas con la escuela de un niño con una discapacidad, o la capacidad
del grupo de personas informadas para proponer una colocación apropiada en el
entorno menos restrictivo para niños con discapacidades que tienen necesidades
de salud relacionadas con la escuela, constituirían una violación de la Ley IDEA.
Consulte las Secciones 608(a)(1), 613(a)(1) de la Ley IDEA y el 34 CFR §
300.199 y § 300.201.

Pregunta C-9: ¿Qué medidas podría tomar el padre o la madre de un niño con una
discapacidad si el equipo del IEP, o el grupo de personas informadas
que toman la decisión de colocación, no puede o no quiere abordar la
salud y seguridad de su hijo debido a prohibiciones estatales o locales
en el uso de mascarillas, equipo de protección personal u otras
medidas de prevención y reducción de riesgos para la COVID-19?
Respuesta:

De conformidad con el 34 CFR § 300.503, antes de que una LEA proponga o se
niegue a iniciar o cambiar la identificación, evaluación o colocación educativa
del niño o la provisión de educación pública gratuita y apropiada, la LEA debe
proporcionar a los padres del niño una notificación previa por escrito, que
incluya una explicación de por qué la LEA propone o se niega a tomar la
medida. Si el equipo del IEP o el grupo de personas informadas que toman la
decisión de colocación no pueden o no quieren abordar las necesidades de salud
relacionadas con la escuela de un niño discapacitado elegible que tiene un
mayor riesgo de enfermedad grave por COVID-19, el padre o la madre pueden
utilizar los procedimientos y mecanismos de resolución de disputas de la Ley
IDEA como se comenta en la Pregunta H-1 más adelante.

Pregunta C-10: ¿Podría una ley, regulación, regla o política estatal o local que
prohíba o limite las estrategias de prevención y reducción de riesgos
para la COVID-19 en el aula de educación regular u otros entornos
donde el niño con una discapacidad podría interactuar con
compañeros sin discapacidades no ser consistente con el requisito de la
Ley IDEA de garantizar una continuidad de colocaciones educativas

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

26

relacionadas con la colocación en el LRE que se establece en el 34 CFR
§ 300.115?
Respuesta:

Sí. El Congreso promulgó específicamente la Ley IDEA en parte para
rectificar la exclusión de los niños con discapacidades de las aulas de las
escuelas públicas. Consulte la sección 601(c)(2) de la Ley IDEA (PL 108446).
Según el 34 CFR § 300.115, las LEA deben poner a disposición un continuo
de colocaciones alternativas para satisfacer las necesidades de los niños con
discapacidades de acuerdo con sus IEP. El continuo debe incluir instrucción en
clases regulares, clases especiales, escuelas especiales, instrucción en el hogar
e instrucción en hospitales e instituciones. Asimismo, el reglamento requiere
que el continuo incluya servicios complementarios (por ejemplo, servicios de
salud relacionados con la escuela) proporcionados en conjunto con la
colocación de la clase regular. Como se señaló anteriormente, las leyes,
regulaciones, reglas o políticas estatales o locales relacionadas con la Ley
IDEA deben ajustarse a sus propósitos. Por lo tanto, no pueden provocar la
exclusión ni evitar que un niño discapacitado elegible sea educado en el aula
regular con los servicios complementarios apropiados y con sus compañeros
sin discapacidades cuando dicha colocación educativa es apropiada para las
necesidades individuales de ese niño. Las leyes, regulaciones, reglas o políticas
estatales o locales que impiden o limitan indebidamente al equipo del IEP o al
grupo de personas informadas que deciden la colocación educativa de un niño
para tomar decisiones individualizadas en virtud de la Ley IDEA o que
prohíben efectivamente la provisión de ayudas y servicios complementarios
necesarios en general no se ajustarían a los propósitos de la Ley IDEA. Es
decir, los equipos del IEP y el grupo que decide la colocación educativa deben
poder abordar adecuadamente las necesidades de salud relacionadas con la
escuela presencial de un niño discapacitado con afecciones médicas
subyacentes, incluso el uso de estrategias de prevención y reducción de riesgos
para la COVID-19. De lo contrario, los padres del niño se quedan con dos
opciones igualmente inaceptables. La primera, una colocación educativa
presencial que pone a su hijo en mayor riesgo de enfermedades graves, y la
segunda, la exclusión de su hijo de la escuela. En tales situaciones, algunos
niños con discapacidades para quienes un salón de clases regular presencial
con servicios complementarios apropiados es adecuado para sus necesidades,
se vería excluido efectivamente de recibir educación pública gratuita y
apropiada en su entorno menos restrictivo.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

27

Pregunta C-11: ¿De qué manera puede el Departamento garantizar que los niños con
discapacidades que requieren servicios de salud relacionados con la
escuela los reciban en el entorno menos restrictivo?
Respuesta:

Conforme a su autoridad de monitoreo, el Departamento pretende revisar la
información disponible públicamente y los comentarios de las partes
interesadas, incluidas las inquietudes compartidas por los padres y otras partes
interesadas, y en base a esto es posible que lleve a cabo un monitoreo adicional
para determinar si los estados específicos están cumpliendo con la Ley IDEA
al abordar las necesidades de salud relacionadas con la escuela de los niños
con discapacidades durante la pandemia de COVID-19. El Departamento
proporcionará asistencia técnica cuando sea necesario. En situaciones en las
que el Departamento descubra un incumplimiento y el cumplimiento
voluntario no se pueda lograr fácilmente, este considerará todas sus opciones
de ejecución, incluida una derivación al Departamento de Justicia de EE.UU..
Consulte, por ejemplo, la Sección 616(e) de la Ley IDEA y el 34 CFR §
300.604.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

D.

DETERMINACIÓN DE METAS ANUALES MENSURABLES APROPIADAS Y
CONSIDERACIÓN DE LAS NECESIDADES DE SERVICIOS COMPENSATORIOS DEL
NIÑO

El IEP de cada niño debe incluir una declaración de metas anuales mensurables, incluidas las
metas académicas y funcionales diseñadas para (1) satisfacer las necesidades del niño que
resultan de su discapacidad para permitir que el niño participe y progrese en el plan de
estudios de educación general; y (2) satisfacer cada una de las otras necesidades educativas
del niño que resultan de su discapacidad. En el caso de los niños con discapacidades que
toman evaluaciones alternativas alineadas con los estándares de rendimiento académico
alternativos, el IEP también debe incluir una descripción de los puntos de referencia u
objetivos a corto plazo.
Durante la pandemia de COVID-19, algunas LEA informan haber tenido dificultades para
proporcionar de manera constante los servicios que se determinaron necesarios para satisfacer
las necesidades del niño y abordar cada una de las metas de su IEP. Como resultado, es posible
que algunos niños no hayan recibido los servicios adecuados que les permitan hacer el progreso
previsto en sus metas del IEP. Será de vital importancia para los equipos del IEP tomar
decisiones individualizadas sobre los niveles actuales de rendimiento académico y desempeño
funcional de cada niño, y determinar si los servicios compensatorios pueden ser necesarios para
mitigar el impacto de la pandemia de COVID-19 en la recepción de los servicios adecuados por
parte del niño, y en qué medida.
En general, el Departamento alienta a los equipos del IEP a concentrarse en las necesidades
individuales del niño, si el niño recibió los servicios adecuados y cómo los servicios
adicionales pueden ayudar al niño a progresar considerando las circunstancias únicas del
niño. Esto incluye garantizar que la metodología de instrucción para la prestación (por
ejemplo, presencial, virtual, híbrida), el tiempo, la frecuencia, el entorno del servicio y la
ubicación de dichos servicios, incluidos los servicios de transporte necesarios, apoyen
adecuadamente al niño con una discapacidad según la Parte B de la Ley IDEA en el logro de
las metas funcionales y académicas establecidas en el IEP del niño.

Pregunta D-1: ¿Cómo debe un equipo de IEP abordar el impacto adverso de las
interrupciones educativas causadas por la pandemia de COVID-19 al
desarrollar, revisar o modificar el IEP de un niño para el año escolar
2021-2022?
Respuesta:

Con tantos niños que recibirán educación especial y servicios relacionados a
través de una variedad de modalidades durante el año escolar 2020-2021, es de
vital importancia que el equipo del IEP también considere cualquier impacto
adverso de la pandemia de COVID-19 en cada niño con discapacidad. Esto

28

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

29

incluye analizar si el niño puede tener necesidades nuevas o diferentes a las
que se habían determinado antes de la pandemia. Más consideraciones podrían
incluir, entre otras, la revisión del IEP para abordar (1) las habilidades perdidas
o la falta de progreso esperado hacia el logro de las metas anuales del IEP del
niño y del plan de estudios general al final del año escolar 2020-2021; (2)
datos actualizados (por ejemplo, información recopilada de evaluaciones
formales e informales, aportes de los padres) que reflejan los niveles actuales
de logro académico y desempeño funcional del niño después del periodo
extendido sin educación especial presencial y en persona y servicios
relacionados; (3) todas las áreas de necesidad, ya sea que estén comúnmente
relacionadas o no con la categoría de discapacidad del niño, o si el niño puede
requerir servicios diferentes o de otro tipo para abordar nuevas áreas de
necesidad (p. ej., necesidades sociales, emocionales, de comportamiento y de
salud mental, necesidades que surgieron durante la pandemia); y (4)
implementar medidas de prevención de la COVID-19, como usar una
mascarilla o practicar el distanciamiento social para brindar un entorno escolar
seguro y saludable y una participación segura en la comunidad.

Pregunta D-2: ¿Puede el equipo del IEP revisar las metas anuales mensurables para
reflejar una disminución en el conocimiento y las habilidades del niño
como resultado de la interrupción en la instrucción provocada por la
pandemia de COVID-19?
Respuesta:

Sí. Al desarrollar, revisar y modificar el IEP del niño, el equipo del IEP, que
incluye a los padres del niño, debe “considerar cuidadosamente los niveles
actuales de logro, discapacidad y potencial de crecimiento del niño”. Endrew F.
v. Distrito Escolar del Condado de Douglas Re-1, 137 S. Ct. 988, 999 (2017)
(citando 20 USC 1414(d)(1)(A)(i)(I)-(IV) y (d)(3)(A)(i)-(iv)). Consulte también
Questions and Answers on U. S. Supreme Court Case Decision Endrew F. v.
Douglas County School District Re-1 (Preguntas y respuestas sobre la decisión
de la Corte Suprema de EE.UU. para el caso Endrew F. v. Distrito Escolar del
Condado de Douglas Re-1) (7 de diciembre de 2017). La función esencial de un
IEP es proporcionar oportunidades significativas para el progreso académico y
funcional apropiado, y permitir que el niño avance de manera adecuada,
considerando sus circunstancias. El IEP de cada niño debe incluir, entre otra
información, una declaración precisa de los niveles actuales de logro académico
y desempeño funcional del niño y metas anuales mensurables, incluidas metas
académicas y funcionales. La eficacia del equipo del IEP en la recopilación e
interpretación de esta información asegurará que, al establecer las metas, el
equipo del IEP haya determinado adecuadamente las necesidades

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

individualizadas del niño y que pueda desarrollar metas mensurables que le den
al niño la oportunidad de alcanzar objetivos desafiantes.

Pregunta D-3: ¿Qué son los servicios compensatorios?
Respuesta:

Según la Ley IDEA, los tribunales han reconocido los servicios
compensatorios como un recurso equitativo para abordar de manera
prospectiva la falla o incapacidad pasada de la LEA de proporcionar los
servicios apropiados, incluidos los que se identificaron en el IEP del niño.34 Es
decir, los tribunales han ordenado que dichos servicios aborden las
necesidades del niño después de una falla o incapacidad para proporcionar
educación pública gratuita y apropiada durante un período de tiempo
determinado.35 Del mismo modo, los procedimientos de quejas del estado
contemplan los servicios compensatorios como un recurso disponible cuando
la SEA ha encontrado una falla o incapacidad para proporcionar los servicios
apropiados en virtud de la Ley IDEA con el fin de atender las necesidades del
niño. 34 CFR § 300.151(b)(1).

Pregunta D-4: ¿Quién debe decidir si se necesitan servicios compensatorios y en qué
medida?
Respuesta:

34

35

Ni la Ley IDEA ni sus regulaciones de implementación abordan expresamente
quién debe tomar la determinación de si los servicios compensatorios son
necesarios, y en caso afirmativo, cuáles. Sin embargo, el Departamento observa
que la jurisprudencia u otros criterios establecidos judicialmente (por ejemplo,
decretos de consentimiento) pueden ser aplicables. Por lo tanto, es posible que
las LEA deban consultar con sus abogados y deben ser transparentes sobre los
estándares legales relevantes que los equipos del IEP deben usar para
determinar la necesidad de un niño y el alcance de los servicios compensatorios
(consulte la pregunta D-5, más adelante, para obtener orientación sobre cómo
utilizar datos relevantes sobre un niño para informar estas decisiones). La
posición del Departamento es que, en general, muchos de los mismos tipos de
deliberaciones individualizadas y centradas en el niño que son apropiadas para
una reunión del equipo del IEP que analiza el IEP del niño, serían apropiadas al
considerar la necesidad y el alcance de los servicios compensatorios. El
Departamento también alienta a los equipos del IEP a considerar los aportes de
los maestros y proveedores de servicios anteriores, o a fomentar su
participación, según corresponda, para que los otros miembros del equipo del

Consulte, por ejemplo, Reid ex rel. Reid v. el Distrito de Columbia, 401 F.3d 516, 522 (DC Cir. 2005) (que sostiene que los servicios
compensatorios para remediar una denegación previa de educación pública gratuita y apropiada pueden ser una asignación equitativa adecuada).
Consulte, por ejemplo, G ex rel. RG v. Escuelas dependientes de Fort Bragg, 343 F.3d 295, 309 (4th Cir. 2003).

30

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

IEP puedan beneficiarse de su conocimiento de las habilidades y los niveles de
progreso del niño antes del inicio o durante la pandemia. Además, los equipos
del IEP deben considerar cómo se pueden prestar los servicios adicionales que
se consideren necesarios de una manera que no reduzca las oportunidades del
niño para interactuar con compañeros sin discapacidades en la máxima medida
apropiada y para participar en actividades extracurriculares y otras actividades
no académicas.

Pregunta D-5: ¿Cómo puede el equipo del IEP utilizar los datos disponibles sobre el
niño para informar las decisiones sobre los servicios compensatorios?
Respuesta:

En ausencia de una ley federal o estatal que controle, incluida la jurisprudencia,
o una guía específica de las SEA o las LEA, los equipos del IEP podrían
considerar los siguientes factores, entre otros:36 (1) los niveles actuales de
rendimiento académico y funcional del niño; (2) la tasa de progreso anterior del
niño hacia las metas del IEP; y (3) la frecuencia y duración documentadas de la
educación especial y los servicios relacionados proporcionados al niño antes de
las interrupciones del servicio causadas por la pandemia de COVID-19.
Los niveles actuales de logro académico y desempeño funcional del niño
pueden incluir inquietudes planteadas por los padres, el niño y los proveedores
de servicios externos, así como la revisión de los niveles actuales de
desempeño considerando los niveles anticipados de desempeño sin las
interrupciones del servicio provocadas por la pandemia de COVID 19.37
Las tasas de progreso anteriores pueden determinarse considerando si el
progreso del niño hacia las metas del IEP se ha ralentizado o disminuido y
proyectando si la tasa de progreso actual del niño permitirá que el niño alcance
sus metas.
La frecuencia y duración de la educación especial y los servicios
relacionados pueden determinarse revisando el IEP previamente acordado y
comparándolo con los servicios reales proporcionados mientras el IEP estaba
vigente.
Estas consideraciones podrían orientar las decisiones del equipo del IEP sobre
si el niño tendrá acceso a los servicios compensatorios individualizados,
además de cómo y cuándo. Esto incluye el tiempo, la ubicación y el formato

Adaptado del estado de Washington’s Roadmap to Special Education Recovery Services: 2021 & Beyond (Hoja de ruta de Washington para los
servicios de recuperación de la educación especial: de 2021 en adelante).
37
Goran, L., Harkins Monaco, E. A., Yell, M. L., Shriner, J., y Bateman, D. (2020). Pursuing academic and functional advancement: Goals,
services, and measuring progress. Teaching Exceptional Children (En busca del progreso académico y funcional: metas, servicios y la medición
del avance. La enseñanza para niños excepcionales.), 52(5), 333–343.
36

31

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

de los servicios necesarios para lograr el nivel apropiado de progreso. Además,
el equipo del IEP podría determinar el cronograma apropiado para que el niño
logre el progreso esperado hacia las metas del IEP abordadas a través de la
provisión de servicios compensatorios.

Pregunta D-6: ¿Cuáles son algunas situaciones en las que puede ser necesario
proporcionar servicios compensatorios a un niño con una
discapacidad?
Respuesta:

El equipo del IEP de un niño puede determinar que los servicios
compensatorios son necesarios para mitigar el impacto de las interrupciones y
retrasos en la prestación de los servicios adecuados. Algunos ejemplos de
situaciones que pueden requerir que se considere si son necesarios los servicios
compensatorios (y qué servicios son necesarios) son los siguientes: (1) si la
evaluación inicial, la determinación de elegibilidad y la identificación, el
desarrollo y la implementación del IEP para un niño elegible se retrasaron; (2)
si la educación especial y los servicios relacionados que se brindaron durante la
pandemia a través de instrucción virtual, híbrida o presencial no fueron
adecuados para satisfacer las necesidades del niño; (3) si parte o todo el IEP
del niño no se pudo implementar utilizando los métodos de prestación de
servicios disponibles durante la pandemia (por ejemplo, si la fisioterapia y las
estrategias de intervención del comportamiento incluidas en el IEP del niño no
se pudieron proporcionar a través de medios virtuales); y (4) si, debido a la
pandemia, no se proporcionaron servicios significativos para facilitar la
transición de la escuela secundaria a actividades como educación
postsecundaria, educación vocacional, empleo integrado (incluido el empleo
con apoyo), educación continua y para adultos, servicios para adultos, vida
independiente o participación en la comunidad. Estos ejemplos no pretenden
ser exhaustivos y se proporcionan para ilustrar distintas situaciones que
podrían requerir considerar si se necesitan servicios compensatorios, y en qué
medida, para abordar las necesidades del niño y mitigar el impacto adverso de
la pandemia de COVID-19.

Pregunta D-7: ¿Deben los estados asegurarse de que los servicios compensatorios
estén disponibles para todos los niños elegibles en virtud de la Ley
IDEA que los necesiten, porque no recibieron los servicios adecuados
conforme a la Parte B de la Ley IDEA a causa de los cierres
relacionados con la pandemia y otras interrupciones de servicios?
Respuesta:

En general, sí. Los estados deben garantizar que la educación pública gratuita
y apropiada esté disponible para todos los niños que residen en el estado entre

32

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

33

las edades de 3 y 21 años,38 inclusive, los niños con discapacidades que han
sido suspendidos o expulsados de la escuela. 34 CFR § 300.101.
La posición de larga data del Departamento ha sido que los equipos del IEP son
el vehículo apropiado para abordar la necesidad y el alcance de los servicios
compensatorios para compensar las necesidades del niño en función de
cualquier falla o incapacidad de proporcionar los servicios adecuados debido a
circunstancias como huelgas de maestros, desastres naturales y pandemias.39 El
Departamento cree que los equipos del IEP ya están autorizados por la Ley
IDEA para tomar determinaciones individualizadas con respecto a la educación
especial y los servicios relacionados que necesita un niño.40 La consideración de
los servicios compensatorios es solo parte de la responsabilidad del equipo del
IEP de abordar las necesidades del niño y surgiría, por ejemplo, debido al
impacto de la pandemia.41 La determinación para la prestación de servicios
compensatorios por parte del equipo del IEP es una medida de mitigación
proactiva apropiada destinada a abordar las necesidades del niño debido a la
falla o la incapacidad de la LEA de brindar los servicios adecuados.
Si se cuestionan, dichas determinaciones pueden recibir deferencia de un
tribunal si se llega a ellas de acuerdo con los requisitos de la Ley IDEA y se
basan en la experiencia y el ejercicio del buen juicio por parte de las autoridades
escolares.42

Pregunta D-8: ¿Cumple la SEA una función para garantizar que se consideren y
aborden las necesidades de servicios compensatorios?
Respuesta:

38

Sí. Si bien las decisiones sobre los servicios compensatorios generalmente están
a cargo del equipo del IEP de cada niño, la SEA, a través de sus
responsabilidades generales de supervisión, debe asegurarse de que sus LEA

Según la ley estatal que rige la educación de todos los niños, algunos estados no proporcionan educación pública a los niños hasta los 21 años.
La Ley IDEA no exige la provisión de educación pública gratuita y apropiada a niños con discapacidades de 3, 4, 5, 18, 19, 20 o 21 años en la
medida en que esas edades estén fuera del límite de edad para la educación pública según la ley o práctica estatal, o la orden de cualquier
Tribunal. Consulte el 34 CFR § 300.102(a)(1).
39
Consulte, por ejemplo el documento de la OSEP Letter to Pergament (Carta a Pergament) (20 de diciembre de 2013); Questions and Answers on
Providing Services to Children with Disabilities During an H1N1 Outbreak (Preguntas y respuestas sobre la prestación de servicios a niños con
discapacidades durante un brote de H1N1) (Diciembre de 2009); Non-Regulatory Guidance on Flexibility and Waivers for Grantees and
Program Participants Impacted by Federally Declared Disasters (Guía no regulatoria sobre la flexibilidad y las exenciones para beneficiarios de
subvenciones y participantes de programas afectados por desastres declarados a nivel federal) (septiembre de 2017).
40
Consulte la pregunta B-8 de Questions and Answers on IDEA Part B Dispute Resolution Procedures, (Preguntas y respuestas sobre la Ley
IDEA, Parte B, Procedimientos de resolución de disputas (23 de julio de 2013).
41
Consulte Questions and Answers on Providing Services to Children with Disabilities During the Coronavirus Disease 2019 Outbreak (Preguntas
y respuestas sobre la prestación de servicios a niños con discapacidades durante el brote de coronavirus 2019): “Si un niño no recibe servicios
durante un cierre, el equipo del IEP del niño (o el personal apropiado en virtud de la Sección 504) debe tomar una determinación individualizada
acerca de si pueden ser necesarios servicios compensatorios, y en qué medida, de acuerdo con los requisitos aplicables, incluso para compensar
las habilidades que se hayan perdido. Pregunta A-3 (12 de marzo de 2020).
42
Consulte, Endrew F. v. Douglas County School District Re-1 (Endrew F. v. Distrito Escolar del Condado de Douglas Re-1) 137 S. Ct. 988
(2017).

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

34

tomen las medidas adecuadas para mitigar el impacto adverso de cualquier falla
en la prestación de los servicios adecuados, como la pérdida de habilidades y la
falta de progreso, a niños con discapacidad. 34 CFR §§ 300.149 y 300.600. Con
el fin de garantizar que se tomen las determinaciones individualizadas
apropiadas en relación con la necesidad y el alcance de los servicios
compensatorios, las SEA pueden brindar orientación para apoyar a las LEA y a
los equipos del IEP en la determinación de la frecuencia, la ubicación y la
duración de los servicios que pueden ser apropiados para abordar las
necesidades únicas de cada niño con una discapacidad. Del mismo modo, si
existe jurisprudencia aplicable o un decreto de consentimiento que afecte la
forma en que se identifican y determinan los servicios compensatorios, la SEA
puede asegurarse de que los equipos del IEP conozcan esos requisitos.
Cualquier guía de este tipo podría ayudar a las LEA y a los equipos del IEP a
identificar los tipos de información que puedan necesitar para evaluar el
impacto de las interrupciones del servicio en cada niño y debe enfatizar la
responsabilidad del equipo del IEP de tomar determinaciones individualizadas
basadas en los hechos y circunstancias individuales de cada niño.

Pregunta D-9: Algunos estados utilizan términos como “servicios de recuperación” o
“servicios de mitigación de COVID”. ¿Son estos términos sinónimos de
servicios compensatorios según la definición del Departamento?
Respuesta:

Dependerá de cómo se definan, determinen e implementen estos términos. El
Departamento reconoce que algunos estados utilizan los términos “servicios de
recuperación” o “servicios de mitigación de COVID-19” como una categoría
amplia de servicios educativos y de apoyo destinados a mitigar o abordar el
impacto negativo de las limitaciones relacionadas con la pandemia. Algunos
estados ofrecen estos servicios a todos los niños (es decir, no basándose en
determinaciones individualizadas), mientras que otros se enfocan
principalmente en niños con discapacidades o niños en riesgo con otras
necesidades específicas. En el caso de los estados y las LEA que no utilizan un
proceso identificado en la Ley IDEA para tomar determinaciones
individualizadas sobre estos servicios en función de las necesidades y
circunstancias únicas de cada niño, dichos servicios probablemente no se
considerarían servicios compensatorios.

Pregunta D-10: ¿Pueden proporcionarse servicios compensatorios a los niños que se
hayan graduado con un diploma de escuela secundaria regular o que
hayan superado la edad de elegibilidad para los servicios en virtud de
la Ley IDEA?

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

Respuesta:

Sí. Debido a que el objetivo de los servicios compensatorios es remediar la falta
de provisión de una educación pública gratuita y apropiada para atender las
necesidades del niño, en el caso de los niños que han superado el período de
elegibilidad para los servicios en virtud de la Ley IDEA, los servicios
compensatorios podrían adaptarse como un período adicional de elegibilidad.
De hecho, algunos tribunales federales han abordado expresamente este tema.
Consulte en general, Bd. of Educ. of Oak Park & River Forest High Sch. Dist.
200 v. Ill. State Bd. of Educ., (Junta de Educación de Oak Park y Distrito
escolar de River Forest 200 v. Junta de Educación del Estado de Illinois) 79
F.3d 654, 660 (7. ° Cir. 1996) (señala que “la educación compensatoria es un
beneficio que puede extenderse más allá de los 21 años [la edad final para la
educación pública gratuita y apropiada en Illinois]”); Murphy v. Timberlane
Reg'l Sch. Dist. (Murphy v. Distrito escolar regional de Timberlane), 22 F.3d
1186 (1.er Cir. 1994) (confirma la concesión de dos años de educación
compensatoria a un ex alumno después de que el alumno hubiera alcanzado la
edad [que de otra manera hubiera finalizado la educación pública gratuita y
apropiada] de 21 años dado que se determinó que se le había negado la
educación pública gratuita y apropiada al alumno), cert. negado, 115 S. Ct. 484
(1994); Pihl v. Mass. Dep. de Educ. (Pihl v. Departamento de Educación de
Massachussets), 9 F.3d 184 (1.er Cir. 1993) (señala que, si el ex alumno “puede
probar que el distrito escolar le negó su derecho a una educación apropiada en
virtud de la Ley IDEA durante el período impugnado, podría reclamar ayuda en
forma de educación compensatoria, a pesar del hecho de que ahora tiene
veintisiete años”); y Lester H. v. Gilhool, 916 F.2d 865 (3.er Cir. 1990), cert.
negado, 499 US 923 (1991) (determina que el estudiante tenía derecho a 30
meses de educación compensatoria debido a que el distrito no proporcionó una
colocación educativa adecuada durante ese período de tiempo). Consulte
también, School Comm. of Town of Burlington v. Dep’t of Educ. of Mass.
(Com. escolar de la Ciudad de Burlington v. Departamento de Educación de
Massachussets), 471 U.S. 359, 369–70, 105 S. Ct. 1996, 2002-03 (1985).

Pregunta D-11: ¿Qué fondos se pueden utilizar para pagar los servicios
compensatorios?
Respuesta:

Los fondos de la Parte B de la Ley IDEA (tanto los fondos regulares como los
adicionales asignados en virtud de la sección 2014 de la Ley ARP) y los
fondos proporcionados a los estados y las LEA a través del Fondo ESSER y el
Fondo GEER pueden usarse para prestar servicios compensatorios. Consulte la
pregunta C-5 de Frequently Asked Questions on the Elementary and
Secondary School Emergency Relief (ESSER) Programs and Governor’s
Emergency Education Relief (GEER) Programs (Preguntas Frecuentes sobre

35

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

los Programas de Ayuda de Emergencia para las Escuelas Primarias y
Secundarias y el programa del uso del Gobernador par Ayuda de Emergencia
para la Educación) (mayo de 2021) (Preguntas frecuentes, mayo de 2021). Sin
embargo, si una LEA usa fondos ESSER, GEER o de la Parte B de la Ley
IDEA (ya sea los fondos regulares o los adicionales asignados conforme a la
sección 2014 de la Ley ARP) para reemplazar los fondos estatales o locales
para la educación de niños con discapacidades, esto puede provocar que la
LEA no cumpla con los requisitos de presupuesto o gastos para el
mantenimiento del esfuerzo (maintenance of effort, MOE) de la LEA en virtud
de la Parte B de la Ley IDEA. Consulte la pregunta E-12 de May 2021 ESSER
GEER FAQs (Preguntas frecuentes de ESSER y GEER de mayo de 2021).
Además, si una LEA elige usar fondos estatales o locales para servicios
compensatorios, esta debe considerar el impacto que esto puede tener en el
nivel de esfuerzo requerido por la LEA para cumplir con el requisito de MOE
conforme a la Parte B de la Ley IDEA en años futuros. Consulte el 34 CFR §
300.203 ; y la pregunta 2 de Question and Answer Document on Flexibility on
IDEA Part B Fiscal Requirements (Documento de preguntas y respuestas sobre
la flexibilidad de los requisitos fiscales de la Parte B de la Ley IDEA) (26 de
junio de 2020).

36

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

E.

37

DETERMINACIONES CON RESPECTO A LOS SERVICIOS DE AÑO ESCOLAR
EXTENDIDO (ESY)

El derecho de un niño a los servicios de año escolar extendido (extended school year, ESY)
necesarios para la educación pública gratuita y apropiada continúa vigente, incluso si las
escuelas no prestan otros servicios educativos durante las vacaciones escolares. Es importante
recordar que las determinaciones del equipo del IEP con respecto a los servicios de ESY son
prospectivas y no tienen la intención de compensar denegaciones anteriores de educación
pública gratuita y apropiada. El análisis y los estándares específicos que el equipo del IEP
puede usar para determinar si un niño requiere servicios de ESY para recibir una educación
pública gratuita y apropiada se dejan en manos de los estados. Sin embargo, la determinación
debe basarse en las necesidades individuales del niño y no en su categoría de discapacidad.
Consulte la pregunta 4 de Implementation of IDEA Part B Provision of Services in the Current
COVID-19 Environment (Implementación de la Ley IDEA Parte B Prestación de Servicios en el
entorno actual de la pandemia de COVID-19) (28 de septiembre de 2020).

Pregunta E-1: Si una LEA proporciona servicios adicionales para todos los
estudiantes durante el verano para abordar la pérdida de instrucción
debido a la pandemia, ¿deben los equipos del IEP considerar servicios
de ESY?
Respuesta:

Sí. Los servicios de ESY se definen como educación especial y servicios
relacionados que:
(1) se proporcionan a un niño con una discapacidad fuera del año escolar
normal de la LEA; (2) se proporcionan de acuerdo con el IEP del niño; (3) se
proporcionan sin costo alguno para los padres del niño; y (4) cumplen con los
estándares de la SEA. Cada LEA debe asegurarse de que los servicios de ESY
estén disponibles según sea necesario para proporcionar educación pública
gratuita y apropiada a un niño con una discapacidad. 34 CFR § 300.106. Las
determinaciones individualizadas sobre la necesidad de cada niño con una
discapacidad de los servicios de ESY se realizan a través del proceso del IEP y
deben hacerse anualmente. El equipo del IEP podría determinar que las
necesidades de servicios de ESY de un niño podrían satisfacerse mediante la
participación, con los apoyos adecuados, en algunos o todos los servicios
adicionales que la LEA proporciona a todos los estudiantes.
Por lo general, los servicios de ESY se ofrecen durante los meses de verano. Sin
embargo, no hay nada que limite la capacidad de una LEA de proporcionar
servicios de ESY a un niño con una discapacidad durante momentos que no
sean en verano, como durante los recesos escolares o las vacaciones, cuando sea

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

38

apropiado para las necesidades del niño y de acuerdo con los estándares
vigentes.

Pregunta E-2: ¿Podría un niño ser elegible tanto para servicios de ESY como para
servicios compensatorios?
Respuesta:

Sí. Estos servicios tienen diferentes estándares y propósitos y no son mutuamente
excluyentes. Los servicios de ESY: (1) se proporcionan a un niño con una
discapacidad fuera del año escolar normal de la LEA; (2) se proporcionan de
acuerdo con el IEP del niño; (3) se proporcionan sin costo alguno para los padres
del niño; y (4) cumplen con los estándares de la SEA. 34 CFR § 300.106.
Los servicios compensatorios son educación especial adicional y servicios
relacionados que se prestan para abordar las necesidades del niño con el fin de
remediar una falla o incapacidad para brindar los servicios adecuados. Por lo
general, estos serían servicios adicionales a los que el niño recibiría durante su
asistencia a la escuela (incluidos los servicios de ESY) o como un período
adicional de elegibilidad para los servicios conforme a la Ley IDEA. Consulte la
pregunta D-10, más arriba. Por lo tanto, un niño que requiera servicios de ESY
también podría recibir servicios compensatorios.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

F.

CONSIDERACIÓN DE LOS SERVICIOS DE TRANSICIÓN SECUNDARIOS

Debido a las circunstancias de la pandemia de COVID-19, algunos niños con discapacidades
no recibieron servicios apropiados o significativos para facilitar la transición de la escuela
secundaria a actividades como educación postsecundaria, educación vocacional, empleo
integrado (incluido el empleo con apoyo), educación continua y para adultos, servicios para
adultos, vida independiente o participación en la comunidad. A medida que los estudiantes
regresen a la escuela para el año escolar 2021-2022 y los estados y las LEA consideren
opciones para brindar servicios de transición de calidad, estos deben asegurarse de que los
niños con discapacidades reciban los servicios, apoyos y oportunidades adecuados para lograr
la educación postsecundaria y las metas profesionales deseadas. En la prestación de servicios a
niños con discapacidades de forma remota, presencial o mediante una opción híbrida, las SEA,
las LEA y los equipos del IEP siguen siendo responsables de garantizar que todos los niños con
discapacidades reciban los servicios de transición necesarios para la educación pública
gratuita y apropiada de acuerdo con el 34 CFR § 300.320(b). El Departamento reconoce que
algunos niños con discapacidades, entre ellos los niños de color y los que viven en comunidades
rurales o con menos recursos, enfrentan desafíos mayores y más complejos durante la pandemia
de COVID-19. Proporcionar los servicios y apoyos necesarios para que estos niños puedan
pasar a la siguiente etapa de sus vidas los beneficiará a ellos, a sus familias y a las
comunidades en las que viven y trabajan.

Pregunta F-1: ¿Qué deben considerar los equipos del IEP para un niño con una
discapacidad cuyos servicios de transición o servicios de transición
previos al empleo pueden haber sido interrumpidos por la pandemia
de COVID-19?
Respuesta:

Después del regreso a la escuela y de volver a convocar la reunión del equipo,
el equipo del IEP debe considerar si las necesidades de transición del niño han
cambiado, teniendo en cuenta las fortalezas, las preferencias y los intereses del
niño; y desarrollar metas medibles que se centren en la vida del niño después de
la escuela secundaria, especificando los servicios de transición necesarios para
ayudar al niño a alcanzar esas metas. El equipo del IEP debe analizar los
servicios de transición y los servicios de transición previos al empleo teniendo
en cuenta las circunstancias y experiencias únicas del niño durante la pandemia.
Los equipos del IEP deben abordar cualquier necesidad de servicios
compensatorios relacionados con la finalización de la escuela o la imposibilidad
de implementar completamente el plan de transición del niño. Si el niño no está
logrando el progreso esperado hacia sus metas de transición anuales para
cumplir con sus objetivos posteriores a la escuela, el equipo del IEP debe
modificar, según corresponda, el IEP para abordar la falta de progreso.

39

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

Los servicios de transición previos al empleo están disponibles solo para
“estudiantes con discapacidades”, según se define en la Sección 7(37) de la
Ley de Rehabilitación de 1973 enmendada y el 34 CFR § 361.5(c)(51).43
Siempre que un estudiante que estaba programado para graduarse de la
escuela secundaria al final del año escolar 2019-2020 o 2020-2021 continúe
participando en un programa educativo, incluida la educación postsecundaria
u otro programa educativo reconocido, ese estudiante podrá seguir recibiendo
servicios de transición hacia el empleo. Bajo las circunstancias sin precedentes
provocadas por la pandemia de COVID-19, muchos estudiantes con
discapacidades, incluidos aquellos que estaban programados para graduarse al
final del año escolar 2019-2020 o 2020-2021, participaban en una variedad de
programas educativos reconocidos, como aprendizaje a distancia y educación
en el hogar. La participación en cualquiera de estos programas educativos
calificaría para recibir servicios de transición hacia el empleo. Un estudiante
con una discapacidad que se gradúa y que tomó clases de la escuela de verano
aún estaría participando en un programa educativo. Como tal, el estudiante
podría recibir cualquier servicio de transición hacia el empleo proporcionado
mientras participa en las clases de la escuela de verano, a través de estrategias
virtuales y otras estrategias remotas o servicios presenciales de transición
hacia el empleo, en la medida de lo posible. Lo mismo ocurriría con un
estudiante con una discapacidad que se gradúa y que se inscribió en un
programa de educación postsecundaria que comenzó en el otoño o más tarde
como parte de un programa de “año sabático”. Para obtener más información,
consulte la pregunta 14 del documento Questions and Answers (Preguntas y
respuestas) de la Administración de Servicios de Rehabilitación (RSA).
(16 de octubre de 2020).

Pregunta F-2: ¿Pueden repetirse los servicios de transición hacia el empleo para un
estudiante con una discapacidad en caso de que se interrumpa la
prestación de esos servicios?
Respuesta:

43

Las agencias de rehabilitación vocacional (VR) deben continuar haciendo
esfuerzos razonables y de buena fe para brindar servicios de transición hacia el

En la Ley de Rehabilitación un “estudiante con una discapacidad” se refiere a, en general, una persona con una discapacidad en un programa de
educación secundaria, postsecundaria u otro programa reconocido que:
(A)(1) no es menor que la edad más temprana para la prestación de servicios de transición según la Sección 614(d)(1)(A)(i)(VIII) de la Ley
de Educación para Personas con Discapacidades (IDEA) (20 USC 1414(d)(1)(A)(i)(VIII)); o
(2) si el estado involucrado elige usar una edad mínima más baja para recibir servicios de transición hacia el empleo conforme a esta Ley, no
es menor que esa edad mínima; y
(B)(1) no es mayor de 21 años; o
(2) si la ley estatal para el estado establece una edad máxima más alta para recibir servicios bajo la Ley de Educación para Personas con
Discapacidades (20 USC 1400 et seq.), no es mayor que esa edad máxima; y
(C)(1) es elegible y recibe educación especial o servicios relacionados en virtud de la Parte B de la Ley de Educación para Personas con
Discapacidades (20 USC 1411 et seq.); o
(2) es un estudiante que es una persona con una discapacidad, a los fines de la Sección 504.

40

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

empleo a cada estudiante con una discapacidad según las necesidades del
estudiante, y de acuerdo con la salud, la seguridad y el bienestar tanto de las
personas con discapacidades, como de aquellos que prestan los servicios. Esto
significa que es posible que una agencia de VR deba repetir la provisión de
servicios de transición hacia el empleo a un estudiante con una discapacidad en
caso de que se interrumpa la provisión de esos servicios, si esto es necesario
para satisfacer las necesidades del estudiante. Este sería el caso si la
interrupción se debe a la pandemia de COVID-19, la enfermedad de un
estudiante u otra razón. De conformidad con la Sección 113(a) de la Ley de
Rehabilitación y el 34 CFR § 361.48(a), las agencias de VR, en coordinación
con las LEA, deben proporcionar o coordinar la prestación de servicios de
transición hacia el empleo a todos los estudiantes con discapacidades que
necesiten tales servicios. Ni la Ley de Rehabilitación ni sus reglamentos de
implementación imponen limitaciones sobre la cantidad o la frecuencia de estos
servicios; sin embargo, la agencia de VR debe tomar la decisión de repetir los
servicios que han sido interrumpidos caso por caso, considerando los recursos
de la agencia de VR asignados para este propósito y el gasto razonable de
fondos. Consulte la pregunta 7 de RSA’s Questions and Answers (Preguntas y
respuestas de la RSA) (14 de mayo de 2020).

41

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

G.

TOMA DE DECISIONES DE COLOCACIÓN EDUCATIVA

Una vez que se ha desarrollado el IEP del niño, se determina la colocación en la que se
implementará dicho IEP. La LEA debe asegurarse de que la decisión de colocación de cada
niño la tome un grupo de personas, entre ellas los padres, que conozcan al niño, el significado
de los datos de la evaluación y las opciones de colocación; y que la colocación se decida de
conformidad con las disposiciones de entorno menos restrictivo (least restrictive environment,
LRE) establecidas en el 34 CFR § 300.114 a § 300.118. La colocación del niño debe basarse en
su IEP y se debe determinar al menos una vez al año. 34 CFR § 300.116(b)(1) y (2).
Cada LEA debe garantizar que: (i) en la máxima medida apropiada, los niños con
discapacidades, incluidos los niños en instituciones públicas o privadas u otros centros de
cuidado, sean educados con niños sin discapacidades; y (ii) las clases especiales, la
escolarización separada u otro tipo de remoción de los niños con discapacidades del entorno
educativo regular ocurra solo si la naturaleza o gravedad de la discapacidad es tal que no se
puede lograr satisfactoriamente la educación en clases regulares con el uso de ayudas y
servicios complementarios. 34 CFR § 300.114(a)(2). La LEA responsable de proporcionar
educación pública gratuita y apropiada a un niño con una discapacidad debe poner a
disposición el continuo completo de colocaciones alternativas, incluida la instrucción en clases
regulares, clases aceleradas, clases especiales, escuelas especiales, instrucción en el hogar e
instrucción en hospitales e instituciones, para satisfacer las necesidades de educación especial y
servicios relacionados de todos los niños con discapacidades. 34 CFR § 300.115. Al seleccionar
el LRE, también se debe considerar cualquier efecto potencialmente perjudicial para el niño o
para la calidad de los servicios que el niño necesita.
34 CFR § 300.116(d). Como resultado de las interrupciones que surgen de la pandemia de
COVID-19 y de que muchos niños que reciban instrucción a través de enfoques híbridos o
virtuales, las LEA y los padres probablemente deberán revisar la idoneidad de la colocación
educativa actual del niño para el año escolar 2021-2022.

Pregunta G-1: ¿Cuál es la obligación del estado de garantizar que sus LEA cumplan
con los requisitos de LRE conforme a la Ley IDEA?
Respuesta:

La Ley IDEA requiere que las SEA tengan políticas y procedimientos vigentes
para garantizar que las LEA del estado cumplan con los requisitos de LRE. 34
CFR § 300.114(a)(1). En la medida de lo posible, los niños con discapacidades,
incluidos los niños en instituciones públicas o privadas u otros centros de
cuidado, deben ser educados con niños sin discapacidades; y las clases
especiales, la escolarización separada u otra remoción de los niños con
discapacidades del entorno educativo regular deben implementarse solo si la
naturaleza o gravedad de la discapacidad es tal que la educación en clases

42

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

43

regulares con el uso de ayudas y servicios complementarios no se puede lograr
satisfactoriamente. 34 CFR § 300.114(a)(2). Se requiere que las SEA:
(1) lleven a cabo actividades para garantizar que los maestros y administradores
de todas las LEA estén completamente informados sobre sus responsabilidades
para implementar los requisitos de LRE citados anteriormente; (2)
proporcionen la asistencia técnica y la capacitación necesarias para ayudar a las
LEA a cumplir con los requisitos de LRE; y (3) supervisen a las LEA para
verificar su cumplimiento de los requisitos de LRE. 34 CFR § 300.119 a §
300.120. Como resultado de los cambios en los enfoques de instrucción para
niños con discapacidades generados por la pandemia de COVID-19 y el
impacto potencial en asegurar el LRE, el Departamento recomienda que las
SEA revisen sus políticas existentes, actividades de asistencia técnica y
procedimientos para supervisar a sus LEA en el cumplimiento de los requisitos
de LRE en virtud de la Ley IDEA para garantizar que tengan alcance suficiente
e incluyan información sobre enfoques de instrucción que no se contemplaban
normalmente antes de la pandemia de COVID-19 y el impacto potencial en la
provisión de educación pública gratuita y apropiada en el LRE.

Pregunta G-2: Según la Ley IDEA, ¿está una LEA obligada a proporcionar
educación especial y servicios relacionados a través de instrucción
virtual a solicitud de los padres?
Respuesta:

44

Dependerá de si la instrucción virtual, la asistencia presencial o un enfoque
híbrido están disponibles para todos los estudiantes. Estas decisiones las toman
los líderes educativos estatales y locales.44 Si la instrucción virtual está
disponible para todos los estudiantes de una LEA, esta debe asegurarse de que
un niño con una discapacidad cuyas necesidades puedan satisfacerse a través del
aprendizaje virtual tenga implementado un IEP que proporcione todos los
servicios y apoyos necesarios para que el niño reciba educación pública gratuita
y apropiada a través de ese tipo de instrucción. La Ley IDEA también incluye
“instrucción en el hogar” en el continuo de colocaciones alternativas que una
LEA debe poner a disposición para garantizar que la educación pública gratuita
y apropiada esté disponible para niños con discapacidades. 34 CFR §
300.115(b). La instrucción en el hogar también podría impartirse a través de un
enfoque virtual, presencial o híbrido. Para obtener más información acerca de la
instrucción en línea para los niños con discapacidades, consulte el documento
de la OSERS Dear Colleague Letter on Virtual Schools (Carta a los colegas
sobre las escuelas virtuales) (5 de agosto de 2016).

Los líderes estatales y locales deben tomar estas decisiones de acuerdo con la Sección 504 y el Título II. Consulte el análisis en la respuesta a la
pregunta A-3 más arriba.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

44

Pregunta G-3: ¿Cómo ve el Departamento la instrucción virtual conforme al continuo
de colocaciones educativas en virtud de la Ley IDEA para niños con
discapacidades?
Respuesta:

El Congreso ha expresado anteriormente su preocupación por la exclusión total
de los niños con discapacidades del sistema de escuelas públicas y porque no
puedan participar en el plan de estudios general con sus compañeros sin
discapacidades. Sección 601(b)(4) de la Ley de Educación para Todos los
Niños Discapacitados (Education for All Handicapped Children Act) de 1975
(PL 94-142); Sección 601(c)(2) de la Ley IDEA (PL 108-446). La Ley IDEA
ha reflejado continuamente una fuerte preferencia por educar a los niños con
discapacidades en clases regulares con ayudas y apoyos apropiados. Consulte
la Sección 601 (c)(5) de la Ley IDEA (PL 108-446). Específicamente, el 34
CFR § 300.114 establece que los estados deben tener políticas y
procedimientos vigentes que aseguren que las LEA cumplan con los requisitos
de LRE conforme a la Ley IDEA para garantizar, en la máxima medida
apropiada, que los niños con discapacidades, incluidos los niños en
instituciones públicas o privadas u otros centros de cuidado, sean educados con
niños que no tienen discapacidades, y que las clases especiales, la
escolarización separada u otra remoción de niños con discapacidades del
entorno educativo regular ocurra solo si la naturaleza o gravedad de la
discapacidad es tal que la educación en clases regulares con el uso de las
ayudas y los servicios complementarios no se pueda conseguir
satisfactoriamente.
Antes de la pandemia de COVID-19, para las escuelas que no ofrecían
instrucción virtual a todos los niños, la educación especial y los servicios
relacionados proporcionados virtualmente en el hogar del niño generalmente se
consideraba uno de los entornos más restrictivos, ya que generalmente brindaba
poca o ninguna oportunidad para el niño fuera educado con compañeros no
discapacitados. El aprendizaje virtual proporcionado durante la pandemia puede
considerarse menos restrictivo si está disponible para todos los niños y le brinda
al niño con una discapacidad oportunidades significativas de ser educado e
interactuar con compañeros sin discapacidades en el entorno educativo regular.

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

H.

RESOLUCIÓN DE DESACUERDOS EN CUANTO AL PROGRAMA EDUCATIVO DE UN
NIÑO

El Departamento alienta a los padres y las LEA a trabajar en colaboración, en beneficio de los
niños, para resolver cualquier desacuerdo que pueda producirse al trabajar para brindar una
experiencia educativa positiva para todos los niños, incluidos los niños con discapacidades,
especialmente considerando la pandemia de COVID-19. Con este fin, la Ley IDEA y sus
regulaciones de implementación ofrecen opciones específicas para resolver disputas entre
padres y agencias públicas, que pueden usarse de manera coherente con nuestros objetivos
compartidos de mejorar los resultados y lograr mejores desenlaces para los niños con
discapacidades. La Parte B de la Ley IDEA ofrece a los padres las siguientes opciones para
resolver desacuerdos sobre el programa educativo de sus hijos: Quejas ante el estado,
mediación y quejas de debido proceso. Todo individuo u organización, incluso de otro estado,
puede presentar una queja ante el estado para resolver las acusaciones de que una LEA o SEA
no ha cumplido con un requisito de la Parte B de la Ley IDEA.

Pregunta H-1: Si un padre no está de acuerdo con la decisión del equipo del IEP con
respecto a los servicios compensatorios, ¿aún puede presentar una
queja de debido proceso o una queja ante el estado?
Respuesta:

45

En general, sí. Si bien el uso de los equipos del IEP para tomar decisiones con
respecto a los servicios compensatorios tiene como objetivo remediar la falta
de prestación de los servicios adecuados para abordar las necesidades del niño
y mitigar la necesidad de procedimientos adicionales de resolución de disputas,
como en el caso de cualquier otra decisión o propuesta del equipo del IEP, los
padres tienen derecho a no estar de acuerdo con la decisión del equipo del IEP
y a utilizar los procedimientos de resolución de disputas que plantea la Ley
IDEA. Estos incluyen los procedimientos de quejas ante el estado de
conformidad con el 34 CFR § 300.151 a § 300.153 ; procedimientos de
mediación de conformidad con el 34 CFR § 300.506 ; y los procedimientos de
quejas y audiencias de debido proceso y conforme al 34 CFR § 300.507 a §
300.516.45 La Ley IDEA establece plazos específicos, o permite que los
estados establezcan plazos, para presentar una queja de debido proceso, para
solicitar una audiencia de debido proceso o para presentar una queja ante el
estado. Es importante que los padres revisen el aviso de garantías procesales
del estado para asegurarse de comprender los plazos aplicables para usar estos

Consulte, además Questions and Answers on IDEA Part B Dispute Resolution Procedures (Preguntas y respuestas sobre la Ley IDEA, Parte B,
Procedimientos de resolución de disputas) (julio de 2013). El Centro para la Resolución Apropiada de Disputas en la Educación Especial (Center
for Appropriate Dispute Resolution in Special Education, CADRE), un centro de asistencia técnica financiado por la OSEP, ha desarrollado una
serie de guías y videos complementarios para ayudar a los padres a comprender los procedimientos de resolución de disputas de la Ley IDEA.
Estos materiales están disponibles en el sitio web del CADRE.

45

HOJA DE RUTA PARA EL REGRESO A LA ESCUELA: DESARROLLO E IMPLEMENTACIÓN DE LOS IEP

procedimientos de resolución de disputas.

Pregunta H-2: ¿Pueden los estados continuar convocando sesiones de mediación,
reuniones de resolución y audiencias de debido proceso virtualmente,
incluso cuando las escuelas regresan a la instrucción presencial, en
persona?
Respuesta:

Si bien una reunión en persona puede ser preferible cuando se intenta resolver
disputas que puedan surgir con respecto a la educación de un niño con una
discapacidad, la Ley IDEA y sus regulaciones de implementación permiten
medios alternativos de participación, con el acuerdo de las partes. 34 CFR §
300.328. Por lo tanto, un estado puede continuar llevando a cabo sesiones de
mediación, sujeto al acuerdo de las partes, a través de medios alternativos,
como videoconferencias o conferencias telefónicas, si los procedimientos del
estado no prohíben que las mediaciones ocurran de esta manera.
De manera similar, una LEA puede continuar ofreciendo el uso de medios
alternativos para la participación de las partes en una reunión de resolución,
como videoconferencias o conferencias telefónicas, sujeto al acuerdo de las
partes. Con respecto a las audiencias de debido proceso sobre quejas de debido
proceso, un estado podría continuar permitiendo que se utilicen
videoconferencias o conferencias telefónicas, si un funcionario de audiencias
concluye que dichos procedimientos son consistentes con la práctica legal en el
estado. 34 CFR § 300.511 (c)(1)(iii). Una audiencia realizada virtualmente debe
garantizar el derecho de los padres a una audiencia imparcial de debido proceso
de acuerdo con todos los requisitos que estable el 34 CFR § 300.511 a §
300.515. Esto incluye el derecho de los padres a abrir la audiencia al público de
acuerdo con el 34 CFR § 300.512(c)(2). Si corresponde, una revisión a nivel
estatal de la decisión de una audiencia puede continuar realizándose
virtualmente si es consistente con los procedimientos estatales. Consulte el
documento IDEA Part B Dispute Resolution in COVID-19 Environment (Ley
IDEA, Parte B, Resolución de disputas en el entorno de la pandemia de
COVID-19) (22 de junio de 2020).

46

